Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 1 of 33 Page ID #:130




                           EXHIBIT D
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 2 of 33 Page ID #:131

                                                                                                                                    USOO97126
                                                                                                                                            l4B2



   (12)United               States Patent                                                                      (10)PatentNo.:                       US 9,712,614 B2
          Morohashi                                                                                            (45) Date of Patent:                               *Jul. 18, 2017

   (54)   COMMUNICATION   SYSTEM AND ITS                                                                 (58)        Field of Classi■cation Search
          METHOD AND COMMUNICATION                                                                                   CPC                 H04L 67/1095;H04L 29/06047;H04L
                                                                                                                           ...........
          APPARATUS AND ITS METHOD                                                                                                        67/42;H04L 65/4084;G06F 3/0482;
                                                                                                                                           (Continued)
   (71)   Applicant: Sony Corporation,                       Tokyo (JP)
                                                                                                         (56)                            References Cited
   (72)   Inventor:      Akihiro       Morohashi, Tokyo (JP)
                                                                                                                             U. S. PATENT DOCUMENTS
   (73)   Assignee: Data Scape, Ltd., Galway (IE)                                                                   5,241,659 A *         8/1993 Parulski                       GllB    27/034
                                                                                                                                                              ...............
                                                                                                                                                                                       345/589
   (*)    Notice:        Subject to any disclaimer, the term of this                                                5,414,570 A           5/1995 Fry et al.
                         patent is extended or adjusted under 35                                                                           (Continued)
                         U.S.C. 154(b) by 254 days.
                         This patent is subject to a terminal dis-                                                       FOREIGN PATENT DOCUMENTS
                         claimer.                                                                        CA                     2225190 Al          6/1999
                                                                                                         CA                   2 464 102             5/2003
   (21) Appl. No.: 14/229,153                                                                                                              (Continued)
   (22)   Filed:         Mar. 28, 2014
                                                                                                                                OTHER PUBLICATIONS
   (65)                    Prior Publication Data
                                                                                                         Personal Jukebox (PJB), Systems Research Center and PAAD,
          US 2014/0214926A1                       Jul. 31, 2014                                          Compaq Computer Corp., Oct. 13, 2000.
                                                                                                                                           (Continued)
                    Related US. Application                     Data
                                                                                                        Primary Examiner — Daniel Pan
   (63)   Continuation of application No. 14/064,962, ■led on                                           (74) Attorney, Agent, or Firm   KramerAmado, PC.
          Oct. 28, 2013, now Pat. No. 9,160,818, which is a                                                                           —
                           (Continued)                                                                   (57)                              ABSTRACT
                                                                                                        This invention relates to a communication system including
   30                F ore1'g n Appl' 1catlon
                                           '  P rlor1
                                                  ' 'tyD                     ata                        a ■rst apparatus having a ■rst storage medium, and a second
                                                                                                        apparatus for transmitting data to the ■rst apparatus, the
     Sep. 21, 1999        (JP)                                                 11-267135                second apparatus comprising: a second storage medium for
                                   .....................................
                                                                                                        storing management information of data to be transferred to
   (51)   Int. Cl.                                                                                      the ■rst storage medium; communication means for com-
          G06F 15/16                        (2006.01)                                                   municating data with the ■rst apparatus; edit means capable
          G06F 15/76                        (2006.01)                                                   of editing the management information; and control means
                                 (Continued)                                                            for making a control to transfer data stored in the second
   (52)   US. Cl.                                                                                       storage medium to the ■rst storage medium by way of the
          CPC            H04L 67/1095 (2013.01); G06F 3/0482                                            communication means on the basis of the management
              ........                                                                                  information edited by the edit means.
                            (2013.01); G06F 3/04842 (2013.01);
                                 (Continued)                                                                                 27 Claims, 11 Drawing Sheets




                                                                                   SEARCH THE PROGRAMFILE FOR A PROGRAM
                                                                                   LIST OF THE PORTABLE RECORDINGAND PLAY-
                                                                                   BACK APPARATUS WITHAN ID OF 300




                                                                           DISPLAY A WARNING
                                                                                                                $57
                                                                                                    HAS THE
                                                                                               PORTABLE RECORDING
                                                                                             AND FLAVBACK APPARATU
                                                                                                  BEEN MOUNTED
                                                                                                        7
                                                                                                         YES
                                                                                                              559
                                                                                        NS         CHECKTHE ID
                                                                                                 (IS THE ID 300 7
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 3 of 33 Page ID #:132


                                                              US 9,712,614 B2
                                                                         Page 2




                                                                                              D>D>>D>D>D>D>D> >D>D>D>D> >D>D>D>
                  Related US. Application         Data                            5,739,451                                       4/1998    Winksy et al.
                                                                                  5,754,306                                       5/1998    Taylor et al.
          continuation of application No. 12/835,450, ■led on                     5,771,330                                       6/1998    Takano et al.
          Jul. 13, 2010, now Pat. No. 8,601,243, which is a                       5,794,210                                       8/1998    Goldhaber                      G06Q 30/02
                                                                                                                                                            .............
          continuation of application No. 12/034,379, ■led on                                                                                                                705/ 14.69
                                                                                  5,819,160                                       10/1998   Foladare et al.
          Feb. 20, 2008, now Pat. No. 8,122,163, which is a
                                                                                  5,824,934                                       10/1998   Tsurumi et al.
          continuation of application No. 10/864,132, ■led on                     5,835,721                                       11/1998   Donahue et al.
          Jun. 9, 2004, now Pat. No. 7,720,929, which is a                        5,835,732                                       11/1998   Kikinis et al.
          continuation of application No. 09/665,786, ■led on                     5,841,424                                       11/1998   Kikinis
                                                                                                                                                       ...................
                                                                                                                                                                           G06F 3/023
          Sep. 20, 2000, now Pat. No. 7,130,251.                                                                                                                               345/156
                                                                                  5,860,068                                        1/1999   Cook                           G06Q 20/12
                                                                                                                                                    .....................
                                                                                                                                                                             705/2681
   (51) Int. Cl.                                                                  5,864,868                                       1/1999    Contois
        H04N7/173                   (2011.01)                                     5,878,276                                       3/1999    Aebli et al.
        G06F3/048                   (2013.01)                                     5,884,323                                       3/1999    Hawkins et al.
                                                                                  5,903,892                                       5/1999    Hoffert et al.
        H04L29/00                   (2006.01)                                     5,918,303                                       6/1999    Yamaura et al.
        G06Q30/00                   (2012.01)                                     5,923,757                                       7/1999    Hocker et al.
        H04L29/08                   (2006.01)                                     5,931,901                                       8/1999    Wolfe                      G06Q 30/0601
                                                                                                                                                     ................
        G06F17/30                   (2006.01)                                                                                                                                 705/26.1




                                                                                              >
        GIIB 27/031                 (2006.01)                                     5,931,908                                       8/1999    Gerba
                                                                                                                                                     ....................
                                                                                                                                                                           H04N 5/445
        GIIB 27/034                 (2006.01)                                                                                                                               348/E5.002




                                                                                              >D>D>D>D>D> >
                                                                                  5,963,916                                       10/1999   Kaplan                    G06F 17/30749
        GIIB 27/10                  (2006.01)                                                                                                          .............
                                                                                                                                                                              705/268
        GIIB 27/11                  (2006.01)                                     6,006,274                                       12/1999   Hawkins et al.
        GIIB 27/34                  (2006.01)                                     6,041,023                                        3/2000   Lakhansingh
        GIIB 27/36                  (2006.01)                                     6,097,557                                        8/2000   lnoue et al.
        H04L29/06                   (2006.01)                                     6,125,369                                        9/2000   Wu et al.
                                                                                  6,138,245                                       10/2000   Son et al.
        G06F3/0482                  (2013.01)                                     6,154,214                                       11/2000   Uyehara et al.
        G06F3/0484                  (2013.01)                                     6,172,948                                        1/2001   Keller et al.
        H04N21/472                  (2011.01)                                     6,205,448                                        3/2001   Kruglikov et al.
        G06Q30/06                   (2012.01)                                     6,208,044                                        3/2001   Viswanadham et al.
                                                                                  6,216,131                                        4/2001   Liu et al.
   (52) US.Cl.                                                                    6,232,539                                        5/2001   Looney et al.
          CPC            G06F 17/30749 (2013.01); GIIB 27/031
                ......                                                            6,243,725                                        6/2001   Hempleman et al.
                       (2013.01); GIIB 27/034 (2013.01); GIIB                     6,248,946                                        6/2001   Dwek
                        27/105 (2013.01); GIIB 27/11 (2013.01);                   6,272,545                                        8/2001   Flanagin et al.
               GIIB 27/34 (2013.01); GIIB 27/36 (2013.01);                        6,295,541                                        9/2001   Bodnar et al.
                      H04L 29/06047 (2013.01); H04L 65/4084                       6,317,784                                       11/2001   Mackintosh                     H04H 20/02
                                                                                                                                                              ...........
                         (2013.01); H04L 67/42 (2013.01); G06Q                                                                                                              348/E7.063
                                                                                  6,330,618                                       12/2001   Hawkins et al.
                30/0633 (2013.01); GHB 2220/213 (2013.01);                                                                        12/2001   Eberhard et al.
                                                                                  6,331,867
                  GHB 2220/2525 (2013.01); GHB 2220/2545                          6,336,028                                        1/2002   Okamoto et al.
                  (2013.01); GHB 2220/2562 (2013.01); GHC                         6,341,316                                        1/2002   K10ba et al.
                2207/16 (2013.01); H04N 21/47202 (2013.01)                        6,343,324                                        1/2002   Hubis et al.
                                                                                  6,345,256                                        2/2002   Milsted et al.
   (58)   Field of Classi■cation Search
                                                                                  6,351,736                                        2/2002   Weisberg et al.
          CPC                   G06F 3/04842; G11B 27/031; G11B                   6,377,530                                        4/2002   Burrows
                ..............
                         2220/2545; G11B 27/034; G11B 27/105;                     6,393,430                                        5/2002   Van Ryzin
                          G11B 27/11; G11B 27/34; G11B 27/36;                     6,408,332                                        6/2002   Matsumoto et al.
                        G11B 2220/213; G11B 2220/2525; G11B                       6,434,103                                        8/2002   Shitara et al.
                                                                                  6,446,080                                        9/2002   Van Ryzin et al.
                                    2220/2562; G11C 2207/16; H04N                                                                  9/2002   Tomita et al.
                                                                                  6,449,607
                                              21/47202; G06Q 30/0633              6,453,281                                        9/2002   Walters et al.
          USPC                            709/203; 725/87; 712/28, 225;           6,493,758                                       12/2002   McClain
                   ......................                                         6,505,160                                        1/2003   Levy et al.
                                           715/7407750; 705/26.8, 27.2
          See application ■le for complete search history.                        6,505,215                                        1/2003   Kruglikov et al.
                                                                                  6,523,124                                        2/2003   Lunsford et al.
                                                                                  6,577,735                                        6/2003   Bharat
                          References    Cited
   (56)                                                                           6,587,403                                        7/2003   Keller et al.
                                                                                  6,587,404                                        7/2003   Keller et al.
                   U.S. PATENT DOCUMENTS                                          6,594,740                                        7/2003   Fukuda
                                                                                  6,603,506                                        8/2003   Ogawa et al.
      5,559,945     A      9/1996   Beaudet et al.                                6,621,768                                        9/2003   Keller et al.
      5,583,993     A     12/1996   Foster et al.                                 6,636,773                                       10/2003   Tagawa et al.
      5,616,876     A      4/1997   Cluts                                         6,636,873                                       10/2003   Carini et al.
      5,640,566     A      6/1997   Victor et a1.                                 6,640,306                                       10/2003   Tone et al.
      5,654,516     A *    8/1997   Tashiro                       G10H1/20        6,658,496                                       12/2003   Minakata et al.
                                             ....................
                                                                     84/601       6,665,803                                       12/2003   Lunsford et al.
      5,663,516     A      9/1997   Kawashima                                     6,668,158                                       12/2003   Tsutsui et al.
      5,666,530     A      9/1997   Clark et a1.                                  6,670,934                                       12/2003   Muoio et al.
      5,710,922     A      1/1998   Alley et a1.                                  6,718,348                                        4/2004   Novak et al.
      5,721,949     A      2/1998   Smith et a1.                                  6,731,312                                        5/2004   Robbin
      5,727,202     A      3/1998   Kucala                                        6,784,925                                        8/2004   Tomat et al.
      5,732,216     A      3/1998   Logan et a1.                                  6,785,542                                        8/2004   Blight et al.
      5,734,119     A *    3/1998   France                     G10H1/0058         6,794,566                                        9/2004   Pachet
                                            .................
                                                                     84/622       6,801,964                                       10/2004   MahdaVi
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 4 of 33 Page ID #:133


                                                                   US 9,712,614 B2
                                                                           Page 3


   (56)                      References Cited                                   15                1812153;          21333

                   US. PATENT DOCUMENTS                                         i?                18582222          3832

          6,845,398B1         1/2005Galensky
                                           et al.                               JP                10-276157        10/1998
              B1 3/2005Suzuki
       6,871,009                                      JP                                          10-276160        10/1998
              B1 4/2007Gruse
       7,206,748             etal.                    JP                                           11-66706         3/1999
              B2 11/2009Morohashi
       7,617,537                                      JP                                          11410912          4/1999
              B2 2/2012Morohashi                      15                                          11552252          3;1333
       8,122,163                 ........G06F17/30749
                                             707/617                                                '
    2001/0021053
              A1 9/2001Colbourneetal.                 JP                                          11432840          8/1999
    2001/0041021
              A1 11/2001Boyleetal.                    JP                                          11438303          8/1999
    2001/0051995
              A1 12/2001Haakmaetal.                                             JP                11442686          9/1999
    2001/0052123
              A1 12/2001Kawai                                                   JP                11442873          9/1999
    2001/0056434
              A1 12/2001Kaplan
                             etal.                                              JP                11306057         11/1999
    2002/0002413
              A1 1/2002 Tokue                                                   JP             2001'076464 ”001
    2002/0013784
              A1 1/2002 Swanson                                                 JP             2001443443 ”001
    2002/0046315
              A1              4/2002Milleretal.                                 JP             2006-202475          ”006
    2002/0055934
              A1              5/2002Lipscomb etal.                              JP             2006-221793          ”006
    2002/0116082
             A1 8/2002Gudorf                                                    JP           2007499519 11/2007
    2002/0138606
             A1 9/2002Robison                                                   W0           WO95/16950 “995
    2002/0147688
             A1 10/2002
                      Arai                                                      W0           WO99/13416 “999
    2002/0161865
              A1 10/2002Nguyen                                                  W0           WO99/42996             ”999
    2002/0174269
              A1 11/2002Spurgat
                             etal.                                              W0           WO99/44202
                                                                                                      A             9/1999
    2003/0037254 A1 2/2003 Fischer
                                 etal.                                          W0           WO99/54870 10/1999
    2003/0046434 A1 3/2003 F lanagin
                                  etal.                                         $8           $8 81752123 24388?
    2003/0074457 A1 4/2003 Kluth
                                                                                W0           WO 01/37257            5/2001
    2003/0079038 A1           4/2003 Robbin et al.
                                                                                W0           WO 01/67753            9/2001
    2003/0167318
             A1 9/2003
                     Robbin
                         etal.                                                  wo           wo 02/25610            3/2002
    2004/0001395 A1           1/2004 Keller et al.                              W0          W0 03/036541            5/2003
    2004/0001396 A1           1/2004 Keller et al.
    2004/0055446 A1           3/2004 Robbin et al.
    2004/0076086
              A1              4/2004Kelleretal.                                                     OTHERPUBLICATIONS
    2004/0225762   A1        11/2004   Poo
    2006/0212564   A1         9/2006   Morohashi                                Steinberg, “Sonicblue Rio Car,” Product Review, Dec. 12, 2000
    2010/0135133   A1         6/2010   Morohashi                                http://electronics.cnet.com/electronics/0-6342420-1304-4098389.
    2015/0296013   A1*       10/2015   Morohashi               G06F17/30749     html.
                                                    ........
                                                                     709/203    Compaq, “The Personal Jukebox,” Jan. 24, 2001 http://research.
                                                                                compaq.com/SRC/pjb/.
               FOREIGN           PATENT     DOCUMENTS                           iTunes, Playlist Related Help Screens, iTunes V. 1.0, Apple Com-
                                                                                puter, Inc., Jan. 2001.
   E?              8 325 583               3133;
                                                                                Speci■cation Sheet, iTunes 2, Apple Computer, Inc., Oct. 31, 2001.
   EP              0 803 873              10/1997                               1Tunes 2, Playllst Related Help Screens, 1Tunes V. 2.0, Apple
   EP                  0803873            10/1997                               Computer,   Inc., Oct. 23, 2001.
   EP              0 820 179               1/1998                               SoundJamp MP Plus, Representative Screens,published by Casady
   EP              0 831 608 A2            3/1998                               and Greene,Inc., Salinas,CA 2000.
   EP              0 884 871 A1           12/1998                               “SoundJam MP Plus Manual, ver. 2.0”—MP3 Player and Encoder
   5?              8 $33 523 A2            5333
                                                                                for Macintosh by Jeffrey Robbin, Bill Kincaid and Dave Heller.
   EP              0   909   089          4/1999                                “SDMI Secure Digital Music Initiative,” SDMI Portable Device
   EP              0   917   077          571999                                Speci■cation, Part 1, Ver. 1.0, Jul. 8, 1999 pp. 1-35.
   EP              0   933   901 A1       8/1999                                “Kogata Memory Card de Ongaku Chosakuken wo Mamoru,”
   EP              0   935   248 A2       8/1999                                Nikkei Electronics, vol. 739, Mar. 22, 1999, pp. 49-53.
   EP              0   982   732          3/2000                                “Ongaku Haishin Matta Nashi,” Nikkei Electronics, vol. 738, Mar.
   EP              1028  425               8/2000                               8,1999, 87411
                                                                                Miniman, pp'
   E?              i 83; 551“;             2388?
                                                                                          Jared “Applian Software’s Replay Radio and Player v.
   EP              1 098 212               5/2001                               1.02,” pocketnow.com, Product Review (Jul. 31, 2001). Jan. 24,
   EP              1 091 542 A1           11/2001                               2006       <http://www.pocketnow.com/index.php?a:portalidetail
   EP              1 152 397              11/2001                               &t:reviews&id:139>.
   EP              1 154403               11/2001                               Firewire (also known as Sony’s iLink or IEEE 1394),Wikipedia
   GB              2 103 865               2/1983                               (1995). Jan. 24, 2006 <http://en.wikipedia.org/wiki/Firewire>.
   $5              5 g; 32; Q             151332
                                                                                De Herrera, Chris, “Microsoft ActiveSync 3.1,” Ver. 1.02 (Oct. 13,
                                          10/2003                               2030).   J§1111.hm12>4,2006     <http://www.pocketpcfaq.com/wce/
   GB              2 387 001
   JP               58-17576               2/1983                               ac lvesync '        '
   JP              04-271396               9/1992                               Birrell, Andrew, “Personal Jukebox (PJB),” Compaq Systems
   JP              06-006495               1/1994                               Research Center and PAAD (Oct. 13, 2000). Jan. 24, 2006 <http://
   JP              06'1 50501              5/1994                               www.birrell.org/andrew/talks/pjb-overview.ppt>.
   JP               6487730                7/1994                               Butler, Travis, “Portable MP3: The Nomad Jukebox,” Tidbits.com
   g                $232,512 “$332                                              (Jan.8, 2001).Jan.24, 2006<http://db.tidbits.corrvgetbits.
   JP                9-65279 3/1997                                             a°gi7tbm206261>~
   JP              09-116860 5/ 1997                                            Butler, Travis, “Archos Jukebox 6000 Challenges Nomad Jukebox,”
   JP              09-149358               6/1997                               Tidbits.com (Aug. 13, 2001). Jan. 24, 2006 <http://db.tidbits.com/
   JP                2735731               1/1998                               getbits.acgi??tbart:06521>.
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 5 of 33 Page ID #:134


                                                           US 9,712,614 B2
                                                                     Page 4


   (56)                   References Cited

                     OTHER PUBLICATIONS
  Engst, Adam C., “SoundJam Keeps on Jammin',” Tidbits.com (Jun.
  19, 2000).       Jan. 24,     2006    <http://db.tidbits.com/getbits.
  acgi?tbart:05988>.
  Musicmatch, “Musicmatch and Xing Technology Introduce
  Musicmatch Jukebox,” May 18, 1998. Jan. 24, 2006. <http://WWW.
  musicmatch.com/info/company/press/releases/?year:1998&re-
  lease:2>.
  “Nomad Jukebox, User Guide (On-line Version),” Creative Tech-
  nology, Ltd., Ver. 1.0, Feb. 2001. Jan. 24, 2006. <http://ccftp.
  creative.com/manualdn/Manuals/TSD/2424/Jukebox.pdf>.
  “Apple’s iPod Available in Stores Tomorrow,” Press Release,Apple
  Computer, Inc. (Nov. 9, 2001). Jan. 25, 2006. <http://www.apple.
  com/pr/library/2001/nov/09ipod.html>.
  “Apple Introduces iTunes—World’s Best and Easiest to Use Juke-
  box Software,” Press Release, Apple Computer, Inc. (Jan. 9, 2001).
  Jan. 25, 2006 <http://www.apple.com/pr/library/2001/jan/09itunes.
  html>.
   “Apple Announces iTunes 2,” Press Release, Apple Computer, Inc.
   (Oct. 23, 2001). Jan. 25, 2006 <http://Www.apple.com/pr/library/
   2001/oct/23itunes.html>.
   Chakarova, Mimi, et al., “Digital Still Cameras—Downloading
   Images to a Computer,” Multimedia Reporting and Convergence.
   Jan. 25, 2006 <http://journalism.berkeley.edu/multimedia/tutorials/
   stillcams/downloading.html>.
   Extended Search Report issued Nov. 4, 2010 in EP Application No.
   100085471
   Extended European Search Report issued Jun. 12, 2014 in Patent
   Application No. 141630764.
   Extended European Search Report issued Jun. 13, 2014 in Patent
   Application No. 141630798.
   Extended European Search Report issued Feb. 8, 2016 in Patent
   Application No. 151928033.

   * cited by examiner
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 6 of 33 Page ID #:135


   U.S. Patent         Jul.18,2017          Sheet1of 11                          US 9,712,614B2




                                                %w@




                                                       -€-———-—
                                                                           m
                                                                           (D



                                              IE/
          72




                                      80




                                                                  ”l
                             E
                             \


                                                1 ]
                        71




                                      52R




                         J

                                                                                       <2)
                                 /5



                                                                                      T
                                                                           //

                                                                           y“)   am
          F l G 1




                                      521.



                                                       ‘g 0
                                                   "INTERNETg
                                                                  SERVER
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 7 of 33 Page ID #:136


   U.S. Patent           Jul. 18, 2017       Sheet 2 of 11          US 9,712,614 B2



                                   9“
                                        J
            mm    3m mm 52mmomv
                              920-8 920-8
                     v          555
                       “5               Pm
           Omk
                                                             Ff;
                                  mmv
                              mmZmoSmm
                                     $25 2?
                   DB               22
                             93
                  Smm
                                                         3mm
                                            rmvzo_mmmmazoo
                                                                     v.me
                                                                        aux/mam
                                               muooouo
                                                    Soswma?
                              Ex    m]
                                                                   3mm
                              28   04
                                            m1zoammmazoo               m,
              Im■m                                                        biz
                                                                         m2:
                                               muooozu
                                                   3,759
                              Eo/                     ■st
                                                                     m_\%
                 13»                                               mszSS[053
                                                                          mzoIa
                             m
                             ¢               28,8
                             H                mama                     tic £9.50

                    I
                             _52mm
                             mm:
                                                  \
                                                   m
                                                             ■gs,           2.55
                                                                             biz.
                 2,835                        coxf 9

                   I          52mm éo■■wg
                            <9:
                              w:
              {km                               258
                                                 f S
                       m1
                                                              mmmdm?
                              zockmmuo
                                     zmooz
                                                   HTm:9,52
                                                             upm■g
                       fr 5&7:
                            tz:                               mo
                                              x
                                              om
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 8 of 33 Page ID #:137


   U.S. Patent         Jul. 18, 2017         Sheet 3 of 11         US 9,712,614 B2




                                                                      Ammx<mam
                                                                    ■WT|||tw
                                                                   ¢m

                        oA           o
                                     ox
                        F
                                _
                      Fm m A “ un ■x                                  mmr:sz<
                                   .............
                                    mummzm                   mm
                                                              f
                                     >mozmz

                             _             .;
                        ,,fu m.zoammmazoo,m
                                  "u   M                              <\D
                        ..................       mm
                                                  f
                                       / NF
                                  mmooozm
                                           ommam                     zoamwooomo
                                        Iof
                        L       _
                                                             _N
                                                              J mazoo
                            “        __mm\\
                                          ...............
                                    mummsm
                                     >m0§m§
                                                                    mummam
                                                                     nkwmmx
                                                             F_
                                                              J
                           _nnd ,
                         n
                     mm n ■,AEOmvoo

                       M             m>Eo
                                                             o_f     cox
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 9 of 33 Page ID #:138


   U.S. Patent         Jul. 18, 2017   Sheet 4 of 11       US 9,712,614 B2




                                       mzngmmmmmzoo
                                            oz? t?
                            09
                             f                      m:mm■wmm
              ow                        mmooomo
                                            <8  ”152
               N
                      zoammmmgoo E
                                        5&7:
                                       m2:
                       muooozms
                            02
          ONT} 9
               T}              ■it; mo■tw
                         % Jim:
          on:   mmzmo                  653
                                        mzoIa
               03                  as?
                       m9
                                   So:
       m.®_n_                  mmooozu5950
                                        44505
                              23m: mv/m: 5&2.
                     Immmm
               zémm■     J m9 33,
                        z<m

                        game
                      20m    éo■■
                                 K N9
                               A<h<o
                      $5
                          m9
                               52mg
                       zo■émum
                             US
                   N9
                    / 5&2
                              3
                              _9 mm¢m
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 10 of 33 Page ID #:139


   U.S. Patent           Jul. 18, 2017     Sheet 5 of 11           US 9,712,614 B2




                                          m_7>zoammmazoo“■gmmmmaEOOL
                                                 @_r\,<\a“275
                                onJ                      §T\AM<
                                _                             mmx<mam
                om?          m:l>           mmooomo
                 )(DoJ
                              mm>ao
                             QQJ                                     ___
                                                                            F3¢z_
                                           mMQOUZm                         mz:
                                               o\<
              our                              <<)m,,
                                                  L
                 \\\                                              morxuw
                                                                           iamgg
                                                                             mzoza
                                                                  <(>o,P
         wail                                              5805
                                                  ftg               J<toa  4<o■mo
                             §<m                         ammomm(\;¢~■
                               f mow                                 Fzmz

                                                                     mp_
                             20m qo,
                               J          J<oma■m
                                             f No_
                                            A<F<o
                             3&0
                               m,mo_
                                         coomxma
                                           oom;(
                         zgkmmmmm
                       mo_
                                                          Im<41owo_
                                                        \oox
                        f                                  zéf
                              .Fz:       Doom
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 11 of 33 Page ID #:140


   U.S. Patent         Jul.18,2017     Sheet 6 of 11          US 9,712,614 B2




                     I START I                         FIGT
                                     SIO
                      WAS A
                  REQUEST FOR A
                  TRANSFER CD ——>
                    HDD MADE
                          ‘7




                     HIGH SPEED            ONE—TIMESPEED
                    OR ONE—TIME
                       SPEED
                          ' HIGHSPEED                            314
                                                                  %
                 ACTIVATE THE               ACTIVATE THE LOW-SPEED
          512”   CHARGING
                        SYSTEM              COMPRESSIONENCODER

             ACTIVATE THE HIGH-SPEED fS‘I3
             COMPRESSIONENCODER


       READ OUT DATA FROM THE CD—ROM
       DRIVE AND TRANSFER      IT TO THE HDD fSIS




                     WAS THE
                    TRANSFER
                    COMPLETED



                  INHIBIT THE CD—>fS‘I?
                  HDD TRANSFER
                          1

              HALT THE COMPRESSION
                                 fSIB
              ENCODING


                        END
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 12 of 33 Page ID #:141


   U.S. Patent          Jul.18,2017                   Sheet
                                                          7 of 11               US 9,712,614B2




            FIG.8A                                             FIGSB

               (START)                                            @@

           STARTA COMMUNI—
           CATIONWITHTHE fSZO
           SERVER
                                                                       THE
                                                      /         MUSIC SERVER
                           S21                                     ARglVE

               WAS
                 T HE        ./'
             COCMMUFNIOAATI'DION             /                            YES
                O“3E               /
                                       /   /                   SEQECFOEI‘HIEA
                                                                      BYTHEf53‘
                                                               INDICATED
                                                               TOCINFORMATION
               TOGiNFOR /
          OUTPUT
               ANDHIGH—
          MATION
          ■■■f■g■mm              fS22                          PERFORM      f832
                                                                     CHARGING

                           323                                   TRANSMIT “633
                                                          //     INFORMATION
                WASTHE                     1’
                                                  /
              INFORMATION
               ACCEPTED
                 ?                     “   \\\\                       T    E     834
                                                                  WAS H
                 RECEIVED
           DISPLAY
           INFORMATION f324
                                                  T              BYTHEMUSIC
                                                                   SERVER
                                                                     '?
         RECORDTHEINFOR-
              INTOTHEHDD”325
         MATION

                  END
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 13 of 33 Page ID #:142


   U.S. Patent         Jul.18,2017       Sheet8 of 11          US 9,712,614B2




                                                         EIG.9
                                IS THE      [840
                         PORTABLE RECORDING               NO
                       AND PLAYBACK APPARATUS
                             CONNECTED
                                   7


                                                S41
                              WAS THERE
                          A REQUEST TO MOVE
                             MUSICAL DATA

                                  TYES

                       MEASURE THE SIZE OF THE 1842
                       SPECIFIED MUSICAL DATA



                             DOES THE
                       PORTABLE RECORDINGAND
                     PLAYBACK APPARATUS HAVE A                 ND
                     FREE AREA LARGE ENOUGH FOR
                         STORINGTHE MUSICAL

                                                      DELETEMUSICAL—
                                     YES              DATAFILESFROM
                                                      THEPORTABLE
                                                      RECORDING AND
                                                      PLAYBACKAPPARATUS
                                                              I

             TRANSFER THE MUSICAL DATA TO THE PORTA—fS45
             BLE RECORDINGAND PLAYBACK APPARATUS

                                   I
                  ADD A PLAYBACK INHIBIT FLAG TO THE  846
                  MUSICAL DATA IN THE MUSIC SERVER If

                                               S47
                            WAS ANOTHER
                    YES    REQUEST TO MOVE
                            MUSICAL DATA
                               MADE ?
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 14 of 33 Page ID #:143


   U.S. Patent                      Jul.18,2017          Sheet
                                                             9 of 11                   US 9,712,614B2



                       .
                                                                                      3048
                                       310                              304C           /   304A
                                           1                                 c                  1
                                                          PORTABLE

              AUDIO SERVER
                                                          ■i■offmm
                                                          APPARATUS
              PROGRAM                 LIST                PROGRAM     HST
                                                    302
                 Music                _
                                    List                              Musnc
                                                                          _ Lust

                                                                    Music        A
               MUS“:            C
                                                                    MUSiC         8


                                                                    Music        C




                                                    303
                           KS                                                (3


                   300                                                      301




                                                    70        D
                                                              on
                                                   31K] /                              f   50
                                                                       \\



                                                   1:23

                                       0            //
                                                              ,
                                                          /
                                                      {TN
                                               \                   \ 53
                                               51
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 15 of 33 Page ID #:144


   U.S. Patent             Jul.18,2017   Sheet10of 11            US 9,712,614B2




                  PROGRAM FILE                          MEMORY
                                            .5
           (ID)

                   PROGRAMDATA


           300

           PORTABLE RECORDINGAND
           PLAYBACK APPARATUS
           PROGRAM DATA

           301                                   300

            PORTABLE RECORDINGAND                PORTABLE RECORDINGAND
            PLAYBACK APPARATUS                   PLAYBACK APPARATUS
            PROGRAM DATA                         PROGRAMDATA

            302


                                             |                           I
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 16 of 33 Page ID #:145


   U.S. Patent             Jul.18,2017      Sheet11of 11            US 9,712,614B2



           FIGIB
                                         START EDITINGA L\850
                                         TRANSFERLIST
                                                 I
                         SEARCH THE PROGRAMFILE FOR A PROGRAM
             S5I~f       LIST OF THE PORTABLE RECORDING AND PLAY-
                         BACK APPARATUS WITH AN ID OF 300

                                                              852
                                           IS THERE
                                         A PROGRAM LIST
                   953                      FORID=300
                     \                          7

            CREATE A NEW PROGRAM
            LIST FOR ID=300
                                                 .YES
                           T

                                 [OPENTHEPROGRAM
                                               LISTIfS54
                                  EDIT THE PROGRAMLIST f855
                                                 T
                                  ISSUE A COMMANDTO     f856
                                  TRANSFER MUSICAL DATA
             558
               \
                A WARNING]
         {DISPLAY                                   S57
                                        HAS THE
                                   PORTABLE RECORDING
                                 AND PLAYBACK APPARATUS
                                      BEEN MOUNTED

                                                           859
                                           CHECKTHE ID
                                         (IS THE ID 300 ’?)


                                   START     A TRANSFER

                                   OFTHEMUSICAL ”360
                                             DATA
                                               END
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 17 of 33 Page ID #:146


                                                      US 9,712,614 B2
                                1                                                                     2
          COMMUNICATION  SYSTEM AND ITS                                 playback operation can not be carried out over a plurality of
           METHOD AND COMMUNICATION                                     magneto-optical discs. It is thus necessary to replace a
            APPARATUS AND ITS METHOD                                    magneto-optical disc with another severally in order to carry
                                                                        out a random playback operation from a plurality of mag-
             CROSS-REFERENCE TO RELATED                                 neto-optical discs or an operation to play back speci■ed
                    APPLICATIONS                                        pieces of music. As a result, the user must always take a
                                                                        plurality of magneto-optical discs or optical discs with the
      This application is a continuation of US. application Ser.        portable audio-data playback apparatus.
   No. 14/064,962, ■led Oct. 28, 2013, which is a continuation             In order to solve these problems, for example, there has
   of US. application Ser. No. 12/835,450, ■led Jul. 13, 2010,          been proposed a music server equipped with a recording
   now US. Pat. No. 8,601,243, which is a continuation of US.           medium such as a hard-disc drive having a relatively small
   application Ser. No. 12/034,379, ■led Feb. 20, 2008, now             size but a large recording capacity to serve as a CD changer
   US. Pat. No. 8,122,163, the entire contents of each ofwhich          described above. In a music server, audio data is read out
   are incorporated herein by reference. US. application Ser.           from a CD, compressed and coded by adopting a predeter-
   No. 12/034,379 is a continuation of US. application Ser.No.          mined technique and then recorded and stored in a hard-disc
   10/864,132, ■led Jun. 9, 2004, now US. Pat. No. 7,720,929,           drive. By using a hard-disc drive with a recording capacity
   which is a divisional of US. application Ser. No. 09/665,            of about 6 Gbyte, musical data of about 1,000 pieces of
   786, ■led Sep. 20, 2000, now US. Pat. No. 7,130,251. This            music can be recorded. In addition, unlike the CD changer,
   application is based upon and claims the bene■t of priority          time and labor to replace a CD with another are not required
   from prior JapanesePatentApplication No. 11-267135, ■led        20   in a music server. As a result, the music server offers a merit
   Sep. 21, 1999.                                                       of an easy continuous playback operation. Other merits
                                                                        include the fact that data of numerous pieces of music can
            BACKGROUND        OF THE INVENTION                          be recorded into a unit of hard-disc drive and the fact that the
                                                                        cabinet can be made small in size.
      The present invention relates to an information commu-       25      It has been further proposed the use of a hard-disc drive
   nication system and its method as well as an information             or a semiconductor memory as a recording or storage
   communication apparatus and its method, which are used for           medium in the portable audio-data playback apparatus
   transmitting a plurality of pieces of data from equipment for        described above. The music server described above may be
   storing data to other equipment.                                     connected to the portable audio-data playback apparatus so
      As a conventional apparatus, there has been developed the    30   that audio data stored in the music server can be transferred
   so-called CD changer for accommodating a number of CDs               to the portable audio-data playback apparatusto be recorded
   (Compact Discs) and automatically playing back the CDs. In           or stored into the recording medium of the apparatus.
   such a CD changer, several tens to several hundreds of CDs           Assume that the recording or storage capacity of the record-
   are accommodated in a single case, and a CD selected by a            ing medium is 200 MB. In this case, it is no longer necessary
   predetermined operation is automatically played back. The       35   for the user to carry a plurality of magneto-optical discs or
   operation to play back CDs may be carried out for each               optical discs. Of course, it is also unnecessary to replace a
   selected CD. As an alternative, a plurality of CDs are               magneto-optical disc or an optical disc with another.
   selected and the operation to play back the CDs can be                  By the way, a music server is capable of storing a large
   carried out for each of the CDs or carried out randomly for          amount of musical data as described above. Thus, if musical
   pieces of music recorded in the CDs. In general, the CD         40   data is transferred from the music server to the portable
   changer is installed permanently in a room.                          audio-data playback apparatus by selecting pieces of music
      As a portable audio-data playback apparatus, on the other         thereof to be transferred piece by piece, there will be raised
   hand, an apparatus using an optical disc or a magneto-optical        a problem of cumbersome work to repeat the same operation
   disc with a diameter of about 64 mm has been becoming                several times.
   popular in recent years. The portable audio-data playback       45      In order to solve this problem, there has been conceived
   apparatus converts an analog audio signal into a digital             a data transfer method whereby a list of selected pieces of
   signal, compresses the digital signal by adoption of a com-          music from the musical data stored in the music server is
   pression technology known asATRAC (Adaptive Transform                created and the selectedmusical data on the list is transferred
   Acoustic Coding: Trademark) and stores the compressed                in a batch operation. With this method, however, there is
   signal into a magneto-optical disc. The portable audio-data     50   raised another problem that it is quite within the bounds of
   playback apparatus offers a merit of no deterioration of the         possibility that a confusion occurs due to an unclear purpose
   sound quality causedby the operations to convert the analog          as to whether a list created by the user is used to organize
   audio signal into the digital signal, compress the digital           numerous pieces of musical data stored in the music server
   signal and store the compressed signal. There is also another        or used to transfer pieces of musical data in a batch opera-
   merit of a random playback operation due to the fact that a     55   tion.
   disc is used as a recording medium.
      In the CD changer described above, however, it takes time                     SUMMARY OF THE INVENTION
   to replace a CD with another even during an automatic
   playback operation. It is thus difficult to implement a con-            It is thus an object of the present invention to provide an
   tinuous playback operation. In addition, a CD changer for       60   information communication system and its method as well
   accommodating 100 to 200 CDs has a large and heavy                   as an information communication apparatus and its method
   cabinet, which is very inconvenient when the CD changer is           that are capable of transferring musical data from an audio
   carried or installed.                                                server to a portable audio-data playback apparatus with ease.
      Also in the portable audio-data playback apparatus                   In order to solve the problems described above, according
   described above, once audio data has been recorded onto a       65   to the ■rst aspect of the present invention, there is provided
   magneto-optical disc, the playback operation is limited to           a communication system including a ■rst apparatus having
   the range of the disc. That is to say, a random or general           a ■rst storage medium, and a second apparatus for trans-
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 18 of 33 Page ID #:147


                                                      US 9,712,614 B2
                                 3                                                                     4
   mitting data to the ■rst apparatus, the second apparatus                 FIG. 9 shows a ■owchart representing typical processing
   comprising: a second storage medium for storing manage-               to move musical data in accordance with the present inven-
   ment information of data to be transferred to the ■rst storage        tion;
   medium; communication means for communicating data                       FIG. 10 is a diagram showing a typical edit screen for
   with the ■rst apparatus; edit means capable of editing the            editing a transfer list in a simple and plain manner;
   management information; and control means for making a                   FIG. 11 is a diagram showing a typical external view of
   control to transfer data stored in the second storage medium          the music server in a simple and plain manner;
   to the ■rst storage medium by way of the communication                   FIG. 12A is a diagram conceptually showing a typical
                                                                         management method for controlling a list of programs on the
   means on the basis of the management information edited by
   the edit means.                                                       program ■le;
      In addition, according to the second aspect of the present            FIG. 12B is a diagram conceptually showing a typical
   invention, there is provided a communication apparatus for            management method for controlling a list of programs on the
   transmitting data to another apparatus having a ■rst storage          memory; and
                                                                            FIG. 13 shows a ■owchart representing typical processing
   medium, comprising: a second storage medium for storing
                                                                         to edit a transfer list and to transfer musical data cataloged
   management information of data stored in the ■rst storage
                                                                         on the edited transfer list.
   medium; communication means for communicating data
   with the another apparatus; edit means capable of editing the                   DETAILED DESCRIPTION OF THE
   management information; and control means for making a                            PREFERRED EMBODIMENTS
   control to transfer data stored in the second storage medium     20
   to the ■rst storage medium by way of the communication                   Next, preferred embodiments of the present invention are
   means on the basis of the management information edited by            explained by referring to diagrams. FIG. 1 is a diagram
   the edit means.                                                       showing a music server provided by the present invention
      Furthermore, according to the third aspect of the present          and a system employing the music server in a simple and
   invention, there is provided a communication method for          25   plain manner. As shown in the ■gure, the music server 50
   communicating a ■rst apparatus having a ■rst storage                  comprises a server main body 51 and speaker units 52L and
   medium to a second apparatus for transmitting data to the             52R. The server main body 51 is provided with a display unit
   ■rst apparatus, the method comprising the steps of: editing           53 implemented typically by an LCD (Liquid Crystal Dis-
   management information of data to be transferred to the ■rst          play) panel and a CD insertion unit 54 for inserting a CD 55
   apparatus, on the second storage medium of the second            30   into the server main body 51.
   apparatus, irrespective of the fact whether or not commu-                The server main body 51 has an operation unit comprising
   nication is established between the ■rst apparatus and the            a plurality of operation switches to be operated by the user
   second apparatus; and transmitting, when communication is             for executing functions of the server main body 51. It should
   established between the ■rst apparatus and the second                 be noted that the operation unit itself is not shown in FIG.
   apparatus, data stored in the second storage medium to the       35   1. The server main body 51 may also be provided with a
   ■rst storage medium on the basis of the edited management             signal reception unit for receiving typically an infrared
   information.                                                          signal from a remote commander, which is operated to
                                                                         remotely execute the functions of the server main body 51.
         BRIEF DESCRIPTION OF THE DRAWINGS                               As will be described later, the server main body 51 also
                                                                    40   includes a controller for controlling a variety of operations
      FIG. 1 is a diagram showing a music server provided by             by execution of a predetermined program, which is stored in
   the present invention and a system employing the music                advance typically in a ROM.
   server in a simple and plain manner;                                     The user mounts a CD 55 on the server main body 51
      FIG. 2 is a block diagram showing a typical con■guration           through the CD insertion unit 54 and operates a predeter-
   of the music sever;                                              45   mined switch on the operation unit not shown in the ■gure
      FIG. 3 is a diagram showing a ■ow of a signal through a            to play back musical data from the CD 55. Aplayback signal
   series of processes from an operation to read out musical             reproduced from the CD 55 is output to the speaker units
   data from a CD-ROM drive to an operation to record the                52L and 52R to allow the user to enjoy the musical data
   data into a hard-disc drive in a simple and plain manner;             stored in the CD 55. If the CD 55 includes text data such as
      FIG. 4 is a diagram showing a ■ow of a signal through a       50   the name of a piece of music, the text data can be displayed
   seriesof processes from an operation to read out compressed           on the display unit 53 as names of pieces of music or the
   musical data from the hard-disc drive to an operation to              like.
   output data completing playback processing to a terminal in              The music server 50 includes an internal large-capacity
   a simple and plain manner;                                            recording medium such as a hard disc. By operating a
      FIG. 5 is a block diagram showing a typical con■guration      55   predetermined switch on the operation unit not shown in the
   of a portable recording and playback apparatus;                       ■gure,it is possible to record playback data reproduced from
      FIG. 6 is a block diagram showing another typical con-             the CD 55 mounted on the server main body 51 through the
   ■guration of a portable recording and playback apparatus;             CD insertion unit 54 into the recording medium such as a
      FIG. 7 shows a ■owchart representing typical processing            hard disc. At that time, it is possible to select a standard-
   carried out by a music server to record musical data read out    60   speed recording technique or a high-speed recording tech-
   from a CD into a hard-disc drive;                                     nique. With the standard-speed recording technique, the
      FIG. 8A shows a ■owchart representing typical processes            playback data is recorded from the CD 55 into the recording
   of music server for processing to record musical data read            medium at a transfer speed equal to a standard playback
   out from a CD into a hard-disc drive at a high speed;                 speed of the CD 55. With the high-speed recording tech-
      FIG. 8B shows a ■owchart representing typical processes       65   nique, on the other hand, the playback data is recorded from
   of Internet server for processing to record musical data read         the CD 55 into the recording medium at a transfer speed
   out from a CD into a hard-disc drive at a high speed;                 higher than the standard playback speedof the CD 55. With
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 19 of 33 Page ID #:148


                                                      US 9,712,614 B2
                                5                                                                      6
   the high-speed recording technique, playback data repro-              selected from a CD and musical data to be recorded from the
   duced from a selected CD 55 or playback data of a selected            selected CD or the selected piece of music to be recorded
   piece of music reproduced from the CD 55 is recorded from             from the CD at a high transfer speed.
   the CD 55 into the recording medium at a transfer speed                  As described above, the processing to compute a record-
   higher than the standard playback speed of the CD 55 at a             ing fee is carried out by the Internet server 60, which has a
   fee determined by a charging process according to a prede-            lot of information related to CDs. It should be noted,
   termined procedure.                                                   however, that the scope of the present invention is not
      In the music server 50, musical data played back from the          limited to this scheme. For example, the processing to
   CD 55 is subjected to a compression-encoding process                  compute a recording fee can also be carried out by another
   according to a predetermined technique such as the ATRAC              server, which is also connected to the Internet. As another
   method described earlier to produce compressed musical                alternative, the processing to compute a recording fee can
   data, which is then recorded into the recording medium such           also be carried out through a special-purpose network other
   as a hard disc. In the case of a hard disc with a storage             than the Internet.
   capacity of 6 Gbyte, for example, about 1,000 pieces of                  A portable recording and playback apparatus 70 has a
   music can be stored or recorded. A list of names of recorded          recording medium, which is implemented by a hard disc or
   or stored pieces of music is displayed typically on the               a ■ash memory such as a semiconductor memory, a mag-
   display unit 53. The user is then capable of playing back any         netic memory and an optical memory. The portable record-
   arbitrary piece of music selected from the list displayed on          ing and playback apparatus 70 may also be provided with
   the display unit 53 to show the names of pieces of music              another kind of storage medium or another kind of recording
   recorded or stored in the hard disc. As hard disc can be         20   medium provided that the medium is capable of keeping up
   accessedat random, large amount of musical data stored and            with a speed to play back music. By connecting the portable
   recorded can be read out in arbitrary order and continuously          recording and playback apparatus 70 to the music server 50
   played back by the music server 50.                                   using a connection line 71, musical data recorded in the
      There are a variety of usable compression-encoding tech-           music server 50 can be transmitted to the portable recording
   niques. This embodiment adopts a technique referred to as        25   and playback apparatus 70 to be recorded in a storage
   an ATRAC2 (Adaptive Transform Acoustic Coding 2)                      medium employed in the portable recording and playback
   method disclosed in documents such as US Pat. No.                     apparatus 70. In this case, while the musical data transmitted
   5,717,821. This method is a compression-encoding tech-                to the portable recording and playback apparatus 70 remains
   nique resulting from extension of the ATRAC method                    in the storage medium such as a hard disc or a ■ashmemory
   adopted in the portable audio-data playback apparatus            30   in the music server 50, the musical data is put in a state of
   described above. This technique of compressing and encod-             being irreproducible. The storage medium employed in the
   ing data makes use of frequency dependence of a minimum               portable recording and playback apparatus 70 has a typical
   audible limit as well as a masking effect based on the sense          capacity of about 200 Mbyte, which allows data of tens of
   of hearing, and utilizes a conversion-coding process in               pieces of music to be stored or recorded. It should be noted
   conjunction with an entropy-coding process. With this            35   that a storage device or a recording medium implemented by
   ATRAC2 method, encoding and decoding processescan be                  a semiconductor memory such as a ■ash memory and a
   carried out at a high speed while a high sound quality is             recording medium implemented by a disc-shaped recording
   being maintained by using hardware with a relatively small            medium such as a hard disc are referred to as a storage
   size. It should be noted that, however, compression-encod-            medium, which is a generic name for these storage and
   ing techniques other than ATRAC2, may be adopted such as         40   recording media.
   ATRAC3, MPEG2ACC (Advanced Audio Code), MP3                              In accordance with the aforementioned transmission
   (MPEGI Audio Layer 3), TwinVQ (Transform-Domain                       method adopted by the present invention, transmitted musi-
   weighted Interleave Vector Quantization) or MSAudio                   cal data is recorded into a storage medium employed in a
   (WMA: Windows Media Audio).                                           destination of transmission and remains in a storage medium
      The music server 50 can be connected to an external           45   of a source of transmission but is put in an state of being
   system by typically a public telephone line serving as a              irreproducible. This transmission operation is referred to as
   communication line 61 shown in FIG. 1. An example of the              a move. By moving musical data in this way, a copy
   external system is an Internet server 60, which is a server           operation of musical data can be prevented from being
   connected to the Internet. By connecting the music server 50          carried out without limitation.
   to the Internet server 60 using the communication line 61,       50      In the embodiment described above, the music server 50
   various kinds of information can be acquired from the                 is connected to the portable recording and playback appa-
   Internet. The Internet server 60 has a data base for storing          ratus 70 by the connection line 71. It should be noted,
   data such as information on titles of musical CDs available           however, that this con■guration is typical. As an alternative,
   in the market. A unique key for making an accessto the data           the music server 50 is provided with a mounting unit
   base is assigned to the user. In order to make an accessto the   55   matching another mounting unit employed in the portable
   data base, the user utilizes the unique key. In this way, the         recording and playback apparatus 70. In accordance with
   user is capable of acquiring data related to a musical CD             this alternative, the portable recording and playback appa-
   such as information on the title of the CD.                           ratus 70 can be mounted on the music server 50 so that data
      The Internet server 60 also carries out charging process to        can be exchanged between the music server 50 and the
   compute a fee for a service rendered to the user of the music    60   portable recording and playback apparatus 70. In addition to
   server 50. When musical data played back from the CD 55               the electrical connections, the music server 50 can be
   is recorded into recording medium at a high transfer speed            provided with an interface unit matching another interface
   as described above, the music server 50 informs the Internet          unit employed in the portable recording and playback appa-
   server 60 that such a recording operation is carried out at a         ratus 70. The interface units conform to typically an IrDA
   high transfer speed. The Internet server 60 then carries out     65   (Infrared Data Association) standard, which allows data to
   processing to compute a recording fee to be charged to the            be exchanged between the interface units as an infrared ray
   user, allowing a CD to be selected or a piece of music to be          signal. As a result, musical data can be exchanged between
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 20 of 33 Page ID #:149


                                                      US 9,712,614 B2
                                7                                                                     8
   the music server 50 and the portable recording and playback          libretto and a jacket image. Then, the Internet server 60
   apparatus 70 as an infrared ray signal.                              transmits predetermined information on the CD requestedby
      The music server 50 may further be provided with a                the user.
   predetermined interface for exchanging information with a               An example of the media information transmitted to the
   variety of media. Assume that the music server 50 is                 Internet server 60 is of a TOC (Table of Contents) of the CD
   provided with an interface for a PC card 80. In this case,           55. The Internet server 60 includes the data base, which can
   musical data distributed by means of the PC card 80 can be           be searchedfor additional information associatedwith musi-
   transferred to the music server 50, or data can be exchanged         cal data indicated by the TOC. As an alternative, the Internet
   between a personal computer and the music server 50. The             can also be searched for a WWW server to get additional
                                                                        information by the Internet server 60. The Internet server 60
   music server 50 may be provided with a serial digital
                                                                        searchesthe data base for additional information associated
   interface implemented by an optical cable, which allows
                                                                        with musical data indicated by the TOC received from the
   musical data to be exchanged with another digital musical-
                                                                        music server 50 and used as the media information. For
   data recording and playback apparatus such as a disc                 example, the Internet server 60 searchesthe data base for a
   recorder 81 for handling typically a small-size magneto-             playback time duration of each piece of music, which is
   optical disc having a diameter of 64 mm. In this embodi-             included in the TOC and recorded on the CD 55.
   ment, a disc cartridge 82 for accommodating the small-size               The Internet server 60 then transmits the additional infor-
   magneto-optical disc is mounted on the disc recorder 81.             mation obtained as a result of the search operation to the
   Musical data played back from the magneto-optical disc               music server 50. The music server 50 displays the additional
   accommodated in the disc cartridge 82 is supplied to the        20   information received from the Internet server 60 on the
   music server 50. By the sametoken, the music server 50 may           display unit 53. The additional information is also stored by
   be provided with an interface such as an IEEE1394 interface          a CPU 8 to be described later into typically the hard-disc
   for connection to a setup box 83 for CATV (cable television)         drive along with the TOC information of the CD 55. It
   or satellite broadcasting.                                           should be noted that the additional information can also be
      A PC card conforms to standardization of card-type           25   transmitted by the Internet server 60 as data embedded in an
   peripherals for personal computers. The standardization is           HTML ■le and displayed by WWW browser software
   set jointly by the PCMCIA (Personal Memory Card Inter-               embedded in the music server 50.
   national Association) of the US. and the JEIDA (Japanese                 If the additional information includes another described
   Electronic Industry Development Association) of Japan.The            URL (Uniform Resource Locator) on the Internet, the music
   IEEE1394 standard is an interface standard adopted by the       30   server 50 is capable of making an access to a home page on
   Institute of Electrical and Electronic Engineers of the US.          the Internet indicated by the other URL.
      The music server 50 may be provided with a WWW                        In addition, by having data communicated between the
   (World Wide Web) browser as an embedded application. By              Internet server 60 and the music server 50, musical data
   connecting the music server 50 provided with a WWW to                recorded on the CD 55 mounted on the music server 50
   the Internet server 60 using the communication line 61, the     35   through the CD insertion unit 54 can be recorded into the
   Internet can be searched for a variety of contents described         recording medium employed in the music server 50 at a
   typically in an HTML (Hypertext Markup Language) and                 speedhigher than a standard playback speedprescribed for
   any of the contents can then be displayed on the display unit        the CD 55 so that typically musical data of a piece of CD 55
   53.                                                                  can be recorded in about 2 minutes by the music server 50.
       With the con■guration described above, the user is          40   If no communication is established between the Internet
   capable of playing back musical data stored or recorded in           server 60 and the music server 50, on the other hand, the
   the music server 50 or musical data from the CD 55 mounted           musical data is recorded into the recording medium
   on the music server 50 via the CD insertion unit 54 and              employed in the music server 50 at a one-time speed,that is,
   listening to the reproduced musical data through the speaker         a speed equal to the standard playback speedprescribed for
   units 52L and 52R.                                              45   the CD 55 by the music server 50.
       By a communication between the music server 50 and the               By connecting the music server 50 to the portable record-
   Internet server 60, the music server 50 can automatically            ing and playback apparatus 70 using a connection line 71,
   acquire information such as the title of a CD 55 mounted on          musical data stored or recorded in the music server 50 can
   the music server 50 via the CD insertion unit 54 from the            be transmitted or, strictly speaking, moved to the portable
   Internet server 60 through the communication line 61.           50   recording and playback apparatus 71. The moved data can
   Information such a CD title acquired from the Internet server        then be played back by the portable recording and playback
   60 is saved in the music server 50 and the saved information         apparatus 70 even if the music server 50 is disconnected
   is displayed on the display unit 53 employed in the music            from the portable recording and playback apparatus 71 via
   server 50 when necessary.                                            the connection line 71. Typically, the user is capable of
       To put it concretely, the music server 50 ■rst transmits    55   listening to the musical data played back by the portable
   information unique to the user such as user ID data of the           recording and playback apparatus 70 by using a headphone
   music server 50 to the Internet server 60. The information           72. As described earlier, the musical data transmitted or,
   unique to the user is referred to hereafter as user informa-         strictly speaking, moved to the portable recording and
   tion. The Internet server 60 carries out authentication and          playback apparatus 70 can no longer be played back in the
   charging based on the user information received from the        60   music server 50.
   music server 50. The Internet server 60 also receives media              FIG. 2 is a block diagram showing a typical con■guration
   information of a CD desired by the user or a CD being                of the music server 50. In the ■rst place, the music server 50
   played back from the music server 50. The Internet server 60         comprises a RAM 5, a ROM 6, a ■ashmemory 7 and a CPU
   then searches a data base for additional information associ-         8, which are connected to each other by a local bus as is the
   ated with musical data indicated by the media information.      65   case with an ordinary personal computer. The CPU 8 is also
   The additional information includes the title of a song, the         connected to a bus 40. The CPU 8 functions as a controller
   name of a performer, a song composer, a libretto writer, a           controlling all operations of the music server 50.
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 21 of 33 Page ID #:150


                                                      US 9,712,614 B2
                                 9                                                                    10
      The ROM 6 is used for storing in advance a program for             either one of 2 speeds,namely, a low speedand a high speed,
   controlling the operation of the music server 50. The pro-            either of which is selected in accordance with control
   gram is executed by the CPU 8 to perform processing                   executed by the CPU 8. The low compression speed corre-
   corresponding to an operation carried out on an input                 sponds to the standardplayback speedprescribed for the CD
   operation unit 1 to be described later. A task area and a data        55 in the CD-ROM drive 9. Typically, the compression
   area, which are required in the execution of the program, are         speed is switched from the low speed to the high one and
   secured temporarily in the RAM 5 and the ■ash memory 7.               vice versa in accordance with the playback speedof the CD
   The ROM 6 is also used for storing a program loader for               55 in the CD-ROM drive 9. The compression encoder 12
   loading the program from the ROM 6 into the ■ashmemory                implements an encoding algorithm according to the com-
   7.                                                                    pression speed.
      The input operation unit 1 comprises typically a plurality            It should be noted that the technique adopted by the
   of push-type and rotary-type key operation keys and                   compression encoder 12 to change the compression speedis
   switches each actuated by an operation of any of these key            not limited to the method described above. For example, the
   operation keys. As an alternative, the input operation unit 1         compression speed can also be changed by switching the
   may also be implemented by a rotary-push-type key known               clock frequency of the compression encoder 12. As an
   as a jog dial or a touch panel on the LCD. Of course, the             alternative, the 2 compression speeds are implemented by 2
   input operation unit 1 may adopt a switch mechanism, which            different pieces of hardware. As another alternative, musical
   reacts to a press operation. A signal representing an opera-          data is compressedby the compression encoder 12 at the low
   tion carried out on the input operation unit 1 is supplied to         processing speed by thinning the high-speed compression.
   the CPU 8 by way of the bus 40. The CPU 8 generates a            20      The musical data completing the compression-encoding
   control signal for controlling the operation of the music             process in the compression encoder 12 is supplied to the
   server 50 on the basis of the signal received from the input          HDD 10 by way of the DRAM 11 to be stored or recorded
   operation unit 1. The music server 50 operates in accordance          in the HDD 10.
   with the control signal generated by the CPU 8.                          As described above, the musical data completing the
      An infrared ray interface (era l/F) driver 3 and/or a USB     25   compression-encoding process in the compression encoder
   (Universal Serial Bus) drive 4 are connected to the bus 40.           12 is supplied to the HDD 10 to be stored or recorded
   Akeyboard 2 is constructed to be capable of communicating             therein. It should be noted, however, that musical data read
   with the era l/F driver 3 and the USB driver 4 or can be              out by the CD-ROM drive 9 can also be supplied directly to
   connected to the era l/F driver 3 and the USB driver 4. By            the HDD 10 to be stored or recorded onto a hard disc of the
   using the keyboard 2, the user can enter information such as     30   HDD 10.
   the title of recorded musical data and the name of an artist             In this embodiment, an audio signal supplied by a micro-
   with ease.It is also possible to adopt a con■guration wherein         phone connected to a terminal 13 by way of an ampli■er 14
   data is transferred by way of the era l/F driver 3 or the USB         or an audio signal input from a line input terminal 15 is
   driver 4. It should be noted that the era l/F driver 3 and the        supplied to the compression encoder 12 by way of an A/D
   USB driver 4 could be eliminated.                                35   converter 16. The audio signal compressed and encoded by
      A CD-ROM drive 9 is connected to the bus 40. A CD 55               the compression encoder 12 can be recorded in the HDD 10.
   inserted into the CD insertion unit 54 as described earlier is        In addition, an optical digital signal from an optical digital
   mounted on the CD-ROM drive 9. The CD-ROM drive 9                     input terminal 17 is also supplied to the compression
   reads out musical data from the set CD 55 at a prescribed             encoder 12 by way of an lEC-958 (International Electro-
   standard playback speed. The CD-ROM drive 9 is also              40   technical Commission 958) encoder 18. The optical digital
   capable of reading musical data from the CD 55 at a speed             signal, which is also an audio signal, is compressed and
   higher than the prescribed standard playback speed such as            encoded by the compression encoder 12. The compressed
   a speed 16 times or 32 times the prescribed standard                  and encoded audio signal can be recorded onto the hard disc
   playback speed.                                                       of the HDD 10.
      It should be noted that the CD-ROM drive 9 is not limited     45      In the embodiment described above, the compression
   to the example described above. For example, the CD-ROM               encoder 12 adopts an encoding algorithm like the one
   drive 9 can be adapted to another disc-shaped recording               disclosed in US. Pat. No. 5,717,821. It should be noted,
   medium for recording musical data. Examples of the other              however, that the scope of the present invention is not
   disc-shaped recording medium are a magneto-optical disc               limited to this embodiment. That is to say, the compression
   and a DVD (Digital Versatile Disc). A drive for a memory         50   encoder 12 may adopt another algorithm as long as the
   card can also be employed. In addition, data read out by the          algorithm is an encoding algorithm for compressing infor-
   CD-ROM drive 9 is not limited to musical data. It is also             mation. The compression encoder 12 may adopt, other than
   possible for the CD-ROM drive 9 to read out information               the algorithm mentioned above, PASC (Precision Adaptive
   such as picture data, text data and program data.                     Sub-band Coding), RealAudio (a trademark) or LiquidAu-
      Ahard-disc drive 10, which is abbreviated hereafter to an     55   dio (a trademark) algorithm.
   HDD, is also connected to the bus 40. Musical data read out              A modem 20 is also connected to the bus 40. The modem
   by the CD-ROM drive 9 is recorded into the HDD 10.                    20 is connected to an external network 19 such as a public
   Before being recorded into the HDD 10, the musical data is            telephone line, a CATV, a satellite communication network
   subjected to pre-processing. To put it in detail, the musical         or wireless communication. The music server 50 is capable
   data read out by the CD-ROM drive 9 is supplied to a             60   of establishing communication through the external network
   compression encoder 12 by way of the bus 40 and an audio              19 by way of the modem 20.
   DRAM 11.                                                                 Connected typically to the lntemet by the external net-
      The compression encoder 12 carries out processing to               work 19, the music server 50 is capable of communicating
   compress and encode musical data typically by adoption of             with the lntemet server 60 at a remote location. The music
   the compression method disclosed in US. Pat. No. 5,717,          65   server 50 transmits various kinds of information to the
   821 described earlier. It should be noted that musical data           Internet server 60. The information includes a request signal,
   could be compressed by the compression encoder 12 at                  media information, user 1D data, user information and
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 22 of 33 Page ID #:151


                                                       US 9,712,614 B2
                                11                                                                     12
   charging information for the user. The media information is            on the LCD panel 26. The CPU 8 controls processing to play
   data related to the CD 55 mounted on the CD-ROM drive 9.               back musical data requested by an operation carried out by
   The user ID data and the user information are assigned in              the user on the keyboard 2 or the pointing device of the input
   advance to the music server 50.                                        operation unit 1. Control of an operation to delete selected
      As described above, various kinds of data including the             musical data and an operation to copy or move selected
   media information and the user information are transmitted             musical data to an external apparatus can also be based on
   to the Internet server 60. On the basis of the user information        a screen displayed on the LCD panel 26. For example, the
   such as the user ID data received from the music server 50,            input operation unit 1 may be implemented by a touch panel
   the Internet server 60 carries out authentication of the user          provided on the LCD panel 26. In this case, by touching the
   and a charging process for the user. The Internet server 60            touch panel in accordance with a screen displayed on the
   also searches a data base for additional information for               LCD panel 26, the user is capable of operating the music
   musical data indicated by the media information received               server 50. In this way, the user is capable of administering
   from the music server 50. The additional information is then           and controlling musical data stored or recorded in the HDD
   transmitted to the music server 50.                                    10 by using the LCD panel 26 as an interface.
      As described above, additional information associated                  In the ■rst embodiment, a PC-card slot 31 and an
   with musical data is transmitted to the music server 50. It            IEEE1394 interface 28 are eachused as an interface between
   should be noted, however, that musical data itself could also          the music server 50 and an external general information
   be supplied directly to the music server 50 from the external          apparatus. The IEEE1394 interface 28 is connected to the
   network 19. In other words, the user is capable of down-               bus 40 by an IEEE1394 driver 29. On the other hand, the
   loading musical data from the Internet server 60 to the music     20   PC-card slot 31 is connected to the bus 40 by a PC-card
   server 50. That is to say, musical data is transmitted to the          driver 30.
   music server 50 in response to media information. For                     The IEEE1394 interface 28 allows data to be exchanged
   example, a bonus track of a predetermined CD 55 can be                 between the music server 50 and typically a personal com-
   distributed to users.                                                  puter. In addition, the IEEE1394 interface 28 allows musical
      In a playback operation, musical data compressed and           25   data to be input from a source such as a satellite-broadcast-
   encoded by the compression encoder 12 and then recorded                ing IRD (Integrated Receiver/Decoder), a small-size optical
   and stored in the HDD 10 is read out from the HDD 10 and               disc and a small-size magneto-optical disc with a diameter
   supplied to a compression decoder 21 by way of the bus 40.             of about 64 mm, a DVD (Digital Versatile Disc: a trademark)
   The compression decoder 21 decodes and decompressesthe                 or a digital video tape. A PC card mounted on the PC-card
   compressed musical data read out from the HDD 10. The             30   slot 31 serves as one of a variety of peripheral extensions
   decoded and decompressedmusical data is then supplied to               such as an external memory device, another media drive, a
   a D/A converter 22 before being supplied to a terminal 24 by           modem, a terminal adaptor and a capture board.
   way of an ampli■er 23. The data is then supplied to the                   An interface 34 allows musical data to be exchanged
   speaker units 52L and 52R from the terminal 24 as music                between the music server 50 and another compatible record-
   obtained as a result of the playback operation. It should be      35   ing and playback apparatus. The other recording and play-
   noted that, in the case of a stereo system which is not shown          back apparatus can be the portable recording and playback
   in FIG. 2, there are 2 routes from the D/A converter 22 to the         apparatus 70 shown in FIG. 1 or another music server 50.
   terminal 24 by way of the ampli■er 23. Of course, 2                       The interface 34 is connected to the bus 40 by an interface
   terminals 24 are provided in the stereo system.                        driver 33. The other compatible recording and playback
      The compression decoder 21 adopts a decoding algorithm         40   apparatus includes an interface 35 as the counterpart of the
   serving as a counterpart of the encoding algorithm adopted             interface 34. By electrically connecting the interface 34 to
   in the compression encoder 12. The compression encoder 12              the interface 35 by using a predetermined connection line
   and the compression decoder 21 can also be implemented by              71, for example, the music server 50 is capable of transmit-
   software executed by the CPU 8 instead of hardware.                    ting musical data stored in the HDD 10 to the other record-
      A liquid crystal display panel 26, which is abbreviated to     45   ing and playback apparatus.
   an LCD panel serving as the display unit 53, is connected to              FIG. 3 is a diagram showing a ■ow of a signal through a
   the bus 40 by an LCD driving circuit 25. The CPU 8 supplies            series of processes from an operation to read out musical
   a rendering control signal to the LCD driving circuit 25 by            data from the CD-ROM drive 9 to an operation to record the
   way of the bus 40. The LCD driving circuit 25 drives the               data into the HDD 10 in a simple and plain manner. The
   LCD panel 26 in accordance with the rendering control             50   musical data read out from the CD-ROM drive 9 is once
   signal received from the CPU 8 to make a predetermined                 stored into the DRAM 11, which is used as a buffer memory.
   display appear on the display unit 53.                                 The musical data is then read out back from the DRAM 11
      For example, an operation menu of the music server 50 is            with a predetermined timing and supplied to the compres-
   displayed on the LCD panel 26. As another example, a list              sion encoder 12 by way of the bus 40. As described above,
   of titles of compressed musical data recorded and stored in       55   the compression encoder 12 compresses the musical data at
   the HDD 10 may also be displayed on the LCD panel 26.                  a predetermined compression speed corresponding to the
   The list of titles displayed on the LCD panel 26 is based on           playback speed of the CD-ROM drive 9. The musical data
   data stored in the HDD 10. This stored data is based on data           compressed and encoded by the compression encoder 12 is
   obtained as a result of decoding additional information                again stored temporarily into the DRAM 11, which is used
   received from the Internet server 60. In addition, a folder and   60   as a buffer memory. The musical data is then read out back
   a jacket image associated with selected playback com-                  from the DRAM 11 with a predetermined timing and sup-
   pressed musical data may also be displayed on the LCD                  plied by way of the bus 40 to the HDD 10 to be stored into
   panel 26. The displayed folder and the jacket image are                the hard disc of the HDD 10. At that time, information on the
   based on additional information received from the Internet             CD 55 undergoing a playback operation in the CD-ROM
   server 60.                                                        65   drive 9 is transmitted to the Internet server 60. In response
      The user operates the keyboard 2 or a pointing device of            to the information, the Internet server 60 transmits addi-
   the input operation unit 1 on the basis of a screen displayed          tional information for the CD 55, which is also recorded into
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 23 of 33 Page ID #:152


                                                       US 9,712,614 B2
                                13                                                                     14
   the hard disc of the HDD 10. The CPU 8 and other                       an operation key of the input operation unit 102. The
   components control the additional information and the com-             operation of the portable recording and playback apparatus
   pressed musical data obtained as a result of compression of            70 is switched and controlled in accordance with the control
   the musical data read out from the CD 55 as described                  signal generated by the CPU 105.
   above.                                                                    Musical data read out from the HDD 10 of the music
      FIG. 4 is a diagram showing a ■ow of a signal through a             server 50 to be transferred to the portable recording and
   seriesof processes from an operation to read out compressed            playback apparatus 70 in response to a request is transmitted
   musical data from the HDD 10 to an operation to output data            or supplied to the portable recording and playback apparatus
   completing playback processing to a terminal 24 in a simple            70 by way of the interface 35, the connection line connecting
   and plain manner. The compressed musical data read out                 the interface 35 to the interface 34 and the interface 34. At
   from the HDD 10 is once stored into the DRAM 11, which                 the same time, additional information associated with the
   is used as a buffer memory. The compressed musical data is             musical data requested to be transferred is transmitted to the
   then read out back from the DRAM 11 with a predetermined               portable recording and playback apparatus 70 along with the
   timing and supplied to the compression decoder 21 by way               musical data. If the music server 50 is provided with a
   of the bus 40. As described above, the compression decoder             mounting unit matching another mounting unit employed in
   21 decodes and decompressesthe compressed musical data                 the portable recording and playback apparatus 70, the inter-
   to reproduce the musical data, supplying the musical data to           face 35 can be directly connected to the interface 34 so that
   a D/A converter 22. The D/A converter 22 converts the                  data can be exchanged between the music server 50 and the
   musical data into an analog audio signal, which is ampli■ed            portable recording and playback apparatus 70. As an alter-
   by an ampli■er 23 and output to the terminal 24 as a              20   native, the music server 50 may be provided with an
   playback output. If a speaker is connected to the terminal 24,         interface unit matching another interface unit employed in
   the user is capable of enjoying music played back by the               the portable recording and playback apparatus 70. If the
   speaker.At that time, additional information read out along            interface units conform to typically an IrDA (Infrared Data
   with the compressed musical data from the HDD 10 is                    Association) system, which allows data to be exchanged
   decoded by the CPU 8 and other components to be displayed         25   between the interface units as an infrared ray signal, musical
   on the display unit 53 as a musical name and the like.                 data can be exchanged between the music server 50 and the
      FIG. 5 is a block diagram showing a typical con■guration            portable recording and playback apparatus 70 as an infrared
   of the portable recording and playback apparatus 70. As                ray signal.
   shown in the ■gure, the portable recording and playback                   The musical data supplied by the music server 50 to the
   apparatus 70 generally has a con■guration similar to that of      30   portable recording and playback apparatus 70 is transferred
   the music server 50 shown in FIG. 2. Normally, the portable            from an interface driver 101 by way of the bus 130 to an
   recording and playback apparatus 70 is carried by the user             HDD 106, which servesas a musical-data recording medium
   and used as standalone equipment by disconnecting the                  in the portable recording and playback apparatus 70 to be
   interface 35 of the portable recording and playback appara-            recorded into a hard disc in the HDD 106.
   tus 70 from the interface 34 employed in the music server         35      It should be noted that the musical-data recording medium
   50.                                                                    in the portable recording and playback apparatus 70 is not
      In the ■rst place, the portable recording and playback              limited to the HDD 106. For example, a ■ash memory can
   apparatus 70 comprises a RAM 103, a ROM 104, and a CPU                 also be used. As a matter of fact, for example, another
   105, which are connected to each other by a local bus as is            recording medium such as a magneto-optical disc can be
   the case with an ordinary personal computer of course, a          40   employed as the musical-data recording medium in the
   ■ashmemory can also be provided like the con■guration of               portable recording and playback apparatus 70 provided that
   the music server 50 described above. The CPU 105 is also               the recording medium is capable of keeping up with the
   connected to a bus 130. The CPU 105 functions as a                     speed to play back the musical data. If a recoding medium
   controller controlling all operations of the portable recording        with a storage capacity of, say, 200 Mbyte is employed as
   and playback apparatus 70.                                        45   the musical-data recording medium in the portable recording
      The ROM 104 is used for storing in advance a program                and playback apparatus 70, the recording medium will be
   for controlling the operation of the music apparatus 70. The           capable of recording tens of pieces of music. The hard disc
   program is executed to perform processing corresponding to             of the HDD 106 employed in the portable recording and
   an operation carried out on an input operation unit 102 to be          playback apparatus 70 is used for storing musical data and
   described later. A task area and a data area, which are           50   additional information associated with the musical data,
   required in the execution of the program, are secured tem-             which are received from the music server 50.
   porarily in the RAM 103.                                                  In this example, musical data received from the music
      The input operation unit 102 comprises typically a plu-             server 50 and recorded into the HDD 106 is compressed
   rality of push-type and rotary-type key operation keys and             musical data already completing a compression/encoding
   switches each actuated by an operation of any of these key        55   process in the music server 50. It should be noted, however,
   operation keys. As an alternative, the input operation unit            that the portable recording and playback apparatus 70 is not
   102 may also be implemented by a rotary-push-type key                  limited to this embodiment. That is to say, musical data not
   known as a jog dial or a touch panel on the LCD. Of course,            completing a compression/encoding process can also be
   the input operation unit 102 may adopt a mechanical switch             recorded into the hard disc of the HDD 106. For example,
   mechanism, which reacts to a press operation. A signal            60   musical data read out from the CD 55 mounted on the
   representing an operation carried out on the input operation           CD-ROM drive 9 employed in the music server 50 can be
   unit 102 is supplied to the CPU 105 by way of the bus 130.             supplied to the portable recording and playback apparatus 70
   The CPU 105 generates a control signal for controlling the             by way of an interface driver 101. It is worth noting,
   operation of the portable recording and playback apparatus             however, that when musical data is supplied to the portable
   70 on the basis of the signal received from the input             65   recording and playback apparatus 70 directly, the number of
   operation unit 102. The signal is generated by the input               pieces of musical data that can be recorded is limited
   operation unit 102 to represent an operation carried out on            considerably.
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 24 of 33 Page ID #:153


                                                      US 9,712,614 B2
                                15                                                                    16
      As pre-processing prior to an operation to record musical          ampli■er 117 for L and R channels respectively. Of course,
   data into the hard disc of the HDD 106, the musical data              2 terminals 118 are provided in the stereo system for the L
   supplied thereto is temporarily stored into an audio DRAM             and R channels respectively.
   107 connected to the bus 130. The musical data is then read               An LCD panel 120 is connected to the bus 130 by an LCD
   back from the DRAM 107 and supplied to a compression                  driving circuit 119. The CPU 105 supplies a rendering
   encoder 108 through the bus 130. The compression encoder              control signal to the LCD driving circuit 119 by way of the
   108 carries out a compression-encoding process on the                 bus 130. The LCD driving circuit 119 drives the LCD panel
   musical data by adoption of an encoding algorithm equiva-             120 in accordance with the rendering control signal received
                                                                         from the CPU 105 to make a predetermined display appear
   lent to the encoding algorithm adopted by the compression
   encoder 12 employed in the music server 50. The com-                  on the LCD panel 120. For example, an operation menu of
                                                                         the portable recording and playback apparatus 70 is dis-
   pressed musical data completing the compression-encoding
                                                                         played on the LCD panel 120. As another example, a list of
   process in the compression encoder 108 is again supplied to           titles of compressed musical data recorded and stored in the
   the DRAM 107 to be stored temporarily therein once more.
                                                                         HDD 106 may also be displayed on the LCD panel 120. In
   Finally, the compressed musical data is read out from the             addition, a folder and a jacket image associatedwith selected
   DRAM 107 and recorded into the hard disc of the HDD 106.              playback compressedmusical data may also be displayed on
      As described above, a request can be made to move                  the LCD panel 120. The displayed folder and the jacket
   compressed musical data stored in the HDD 10 employed in              image are based on additional information stored in the
   the music server 50 to the portable recording and playback            HDD 106.
   apparatus 70. After the compressed musical data is trans-        20      The user operates a pointing device of the input operation
   mitted or transferred to the portable recording and playback          unit 102 on the basis of a screen displayed on the LCD panel
   apparatus 70 at such a request, the compressed musical data           120. Control of an operation to select a piece of compressed
   in the HDD 10 remains as data that can not be read out and            musical data among those stored in the HDD 106 and an
   played back from the HDD 10. However, the compressed                  operation to delete selected musical data, or copy or move
   musical data moved to the portable recording and playback        25   selected musical data to another apparatus can also be based
   apparatus 70 can be returned back to the recording medium             on a screen displayed on the LCD panel 120. For example,
   serving as a move source, that is, the HDD 10 employed in             the input operation unit 102 may include a touch panel. In
   the music server 50. The compressed musical data returned             this case, by touching the touch panel in accordance with a
   back to the move source can be played back by the music               screen displayed on the LCD panel 120, the user is capable
   server 50. When the compressed musical data is returned          30   of entering an operation input to the portable recording and
   back to the music server 50, the compressed musical data is           playback apparatus 70. In this way, the user is capable of
   deleted from the hard disc of the HDD 106 employed in the             administering compressed musical data stored in the HDD
   portable recording and playback apparatus 70, which serves            106 as well as controlling processing such as operations to
   as a move destination. That is to say,the compressedmusical           play back compressed musical data stored in the HDD 106
   data returned back to the music server 50 is erased from a       35   and recording compressed musical data into the HDD 106
   recording medium of the move destination.                             by using the LCD panel 120 as an interface.
      In this embodiment, an audio signal supplied by a micro-              It should be noted that the portable recording and play-
   phone connected to a terminal 109 by way of an ampli■er               back apparatus 70 is driven by a battery, which is not shown
   110 or an audio signal input from a line input terminal 111           in FIG. 5. That is why the portable recording and playback
   is supplied to the compression encoder 108 by way of an          40   apparatus 70 is provided with a power supply unit employ-
   A/D converter 112. The audio signal output by the A/D                 ing an ordinary secondary battery or a dry battery as a power
   converter 112, and compressed and encoded by the com-                 supplying source, and is provided with an electrical charging
   pression encoder 108 can be recorded in the HDD 106. In               unit. With the mounting unit of the portable recording and
   addition, an optical digital signal from an optical digital           playback apparatus 70 connected directly to the mounting
   input terminal 113 is also supplied to the compression           45   unit of the music server 50 or with the connection lines, the
   encoder 108 by way of an IEC-958 (lntemational Electro-               electrical charging unit electrically charges the secondary
   technical Commission 958) encoder 114. The optical digital            battery employed in the portable recording and playback
   signal, which is also an audio signal, is compressed and              apparatus 70 with electrical power received from the music
   encoded by the compression encoder 108. The compressed                server 50 during a transfer of musical data from the music
   and encoded audio signal can be recorded onto the hard disc      50   server 50 to the portable recording and playback apparatus
   of the HDD 106. If the portable recording and playback                70. It is needless to say that the secondary battery employed
   apparatus 70 is a portable playback-only apparatus only for           in the portable recording and playback apparatus 70 can also
   playing back musical data, recording components such as               be electrically charged by an external electrical charging
   the A/D converter 112 and the compression encoder 108 can             unit. It should be noted that, as the power supply to serve as
   all be eliminated.                                               55   a power supplying source of the portable recording and
      In a playback operation, the compressed musical is read            playback apparatus 70, only one of the dry cell and the
   out from the HDD 106 and supplied to a compression                    rechargeable secondary battery can also be used or provided.
   decoder 115 by way of the bus 130. The compression                       FIG. 6 is a diagram showing another typical con■guration
   decoder 115 decodes and decompresses the compressed                   of the portable recording and playback apparatus 70. It
   musical data read out from the HDD 106. The decoded and          60   should be noted that, in the con■guration shown in FIG. 6,
   decompressed musical data is then supplied to a D/A con-              members identical with those employed in the con■guration
   verter 116 before being supplied to a terminal 118 by way of          shown in FIG. 5 are denoted by the same reference numerals
   an ampli■er 117. By mounting a headphone 72 on the                    as the latter and detailed explanation of such members is not
   terminal 118, the user is capable of enjoying the reproduced          repeated. The portable recording and playback apparatus 70
   music. It should be noted that, in the case of a stereo system   65   shown in FIG. 6 is different from the con■guration shown in
   which is not shown in FIG. 5, there are provided 2 routes             FIG. 5 in that, in the case of the former, a switch circuit 200
   from the D/A converter 116 to the terminal 118 by way of the          is provided between the HDD (or the ■ash memory) 106a
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 25 of 33 Page ID #:154


                                                      US 9,712,614 B2
                                17                                                                    18
   and the bus 130. One of select terminals 20011of the switch           CD 55 mounted on the CD-ROM drive 9 in accordance with
   circuit 200 is connected to the bus 130 while another select          control executed by the CPU 8. The musical data read out
   terminal 200b is connected to the interface 35. The switch            from the CD 55 is subjected to a compression-encoding
   circuit 200 isolates the HDD 10611from the bus 130.                   process in the compression encoder 12 before being trans-
      When compressed musical data is received from the                  ferred to the HDD 10 to be recorded on a hard disc thereof.
   music server 50, the switch circuit 200 is set at the select             If the transfer of the musical data read out from the CD 55
   terminal 200b, that is, the select terminal 200b is selected.         to the HDD 10 is found completed at a step S16, the ■ow of
   With the select terminal 200b selected, the HDD 10611is               the processing goes on to a step S17 at which a transfer of
   directly connected to the bus 40 employed in the music                data from the CD-ROM drive 9 to the HDD 10 is inhibited.
   server 50 by the interface 35 and the interface 34. In this           At the next step S18, the compression processing at the
   connection, the HDD 10611appears to the CPU 8 employed                compression encoder 12 is halted.
   in the music server 50 as if the HDD 10611were a local                   FIGS. 8A and 8B show a ■owchart representing typical
   recording medium in the music server 50. Thus, the CPU 8              charging processes of the charging system carried out at the
   employed in the music server 50 is capable of controlling the         step S12 of the ■owchart shown in FIG. 7. The charging
   HDD 10611directly. As a result, compressed musical data               process is carried out when data is communicated between
   can be moved and transferred between the music server 50              the music server 50 and the Internet server 60. FIG. 8A
   and the portable recording and playback apparatus 70 with             shows a ■owchart representing a partial charging process of
   ease under the control of the CPU 8.                                  the charging system for the music server 50 and FIG. 8B
      Next, the operation of the information communication               shows a ■owchart representing a partial charging process of
   having the con■guration described above is explained. First      20   the charging system for the Internet server 60.
   of all, functions executed by the music server 50 as a                   As shown in FIG. 8A, the ■owchart begins with a step
   standalone apparatus are described. FIG. 7 shows a ■ow-               S20 when the charging process is started. At this step,
   chart representing typical processing carried out by the              communication is established by adopting a predetermined
   music server 50 to record musical data read out from the CD           protocol between the music server 50 and the Internet server
   55 mounted on the CD-ROM drive 9 onto a hard disc of the         25   60. The ■ow of the process then goes on to a step S21 to
   HDD 10.                                                               form a judgment as to whether a connection has been
      As shown in the ■gure, the ■owchart begins with a step             established between the music server 50 and the Internet
   S10 at which the music server 50 enters a state of waiting for        server 60 and communications are possible between the
   a request to be made to record musical data read out from the         music server 50 and the Internet server 60. If a connection
   CD 55 mounted on the CD-ROM drive 9 onto a hard disc of          30   has been established to allow communications, the ■ow of
   the HDD 10. As the user makes such a request by, for                  the process goes on to a step S22.
   example, operating the input operation unit 1, the ■ow of the            At the step S22, the TOC information of the CD 55
   processing goes on to a step S11 to form a judgment as to             mounted on the CD-ROM drive 9 of the music server 50
   whether the user made a request for high-speed recording or           with the user ID corresponding to the music server 50 is
   one-time-speed recording. Typically, when the user makes         35   output to the Internet server 60. The CD 55 is a CD, from
   such a request at the step S10, the user also speci■es a              which data is to be transferred from the HDD 10 of the music
   recording technique. To be more speci■c, the user also                server 50 and to be recorded onto the hard disc of the HDD
   speci■es whether the request is a request for high-speed              10. The music server 50 also transmits high-speed-recording
   recording or one-time-speed recording. The one-time-speed             information indicating that high-speed recording is to be
   recording is an operation to read out musical data from the      40   carried out to the Internet server 60 along with the TOC
   CD 55 and to record the data into the hard disc of the HDD            information.
   10 at a standard speedprescribed for the CD 55. On the other             On the other hand, the ■owchart shown in FIG. 8B begins
   hand, the high-speed recording is an operation to read out            with a step S30 at which the Internet server 60 enters a state
   musical data from the CD 55 and to record the data into the           of waiting for the user ID, the high-speed-recording infor-
   hard disc of the HDD 10 at a speed at least twice the standard   45   mation and the TOC information to arrive from the music
   speed prescribed for the CD 55.                                       server 50. As the Internet server 60 receives the user ID, the
      If the outcome of the judgment formed at the step S11              high-speed-recording information and the TOC information,
   indicates that the high-speed recording was speci■ed, the             the ■ow of the process goes on to a step S31 at which the
   ■ow of the processing goes on to a step S12 at which a                Internet server 60 searchesthe data base thereof for infor-
   charging system of the Internet server 60 or the music server    50   mation indicated by the TOC information. The information
   50 is activated. The processing carried out by the charging           indicated by the TOC information may also be acquired
   system of the Internet server 60 or the music server 50 will          from an external data base. The information indicated by the
   be described in detail later. At any rate, a charging process         TOC information is used for identifying the CD 55.
   for the music server 50 is carried out and, if the requested             At the next step S32, a charging process is carried out. To
   high-speed recording of musical data from the Internet           55   put it in detail, a recording fee is computed from information
   server 60 or other sources is permitted, the ■ow of the               such as the number of pieces of music to undergo the
   processing goes on to a step S13 at which a high-speed                high-speed recording. The fee can then be drawn from a
   compression process is activated in the compression encoder           bank account speci■ed by the user using the user’s credit-
   12. The ■ow of the processing then goes on to a step S15.             card number corresponding to the user ID cataloged in
      If the outcome of the judgment formed at the step S11         60   advance. The fee charging method is not limited to such a
   indicates that the one-time-speed recording was speci■ed,             technique. Another technique to charge a recording fee to the
   on the other hand, the ■ow of the processing goes on to a             user, the charging process is performed on the music server
   step S14 at which a low-speed compression process is                  50 side, is conceivable. For example, the music server 50
   activated in the compression encoder 12. The ■ow of the               may be provided with a function to read a prepaid card. In
   processing then goes on to the step S15.                         65   this case, the computed recording fee is transmitted to the
      At the step S15, the CD-ROM drive 9 is driven at a                 music server 50, which draws the fee from the prepaid card.
   predetermined speed and musical data is read out from the             The recording fee may also be changed in dependent on
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 26 of 33 Page ID #:155


                                                       US 9,712,614 B2
                                19                                                                     20
   contents of the CD 55 under the control of the Internet server         operation to move the speci■c musical data stored or
   60, which can be identi■ed from the TOC information. It is             recorded in the HDD 10 to the portable recording and
   also possible to prohibit an operation to record musical data          playback apparatus 70 is then entered by the user via the
   read out from the CD 55 onto the hard disc of the HDD 10.              input operation unit 1.
      At the next step S33, the charging information is trans-               There are conceivable techniques of entering a request for
   mitted to the music server 50. Then, the charging process              an operation to move compressed musical data stored or
   continues to a step S23 of the ■owchart shown in FIG. 8A               recorded in the HDD 10 to the portable recording and
   at which the music server 50 checks the substance of the               playback apparatus 70 via the input operation unit 1. In
   charging information received from the Internet server 60. In          accordance with one of the techniques, a button for making
   the mean time, at a step S34 of the ■owchart shown in FIG.             a request for an operation to move compressed musical data
   8B, the Internet server 60 veri■es whether or not the                  stored or recorded in the HDD 10 to the portable recording
   charging information was received by the music server 50 as            and playback apparatus 70 is displayed on the display unit
   follows. Typically, after the music server 50 con■rms that             53, and the user speci■esthis button by using the pointing
   the charging information received from the Internet server             device of the input operation unit 1. In accordance with
   60 was correctly received with no errors, the music server 50          another technique, an icon is displayed on the display unit 53
   transmits data indicating the con■rmation to the Internet              for each piece of compressed musical data and the user
   server 60.                                                             moves the icon of a piece of compressed musical data to be
      If the music server 50 con■rms reception of the charging            transferred to an icon of the move destination, the portable
   information at the step S3 of the ■owchart shown in FIG.               recording and playback apparatus 70, also displayed on the
   8A, the ■ow of the process goes on to a step S24 at which         20   display unit 53 in the so-called drag and drop operation. In
   the charging information and other data are displayed on the           this case, the destination of the move operation is the
   display unit 53. At the next step S25, musical data is read out        portable recording and playback apparatus 70. Of course, a
   by the CD-ROM driver 9 from the CD 55 at a high speedand               request for an operation to move compressed musical data
   then subjected to a compression process in the compression             stored or recorded in the HDD 10 to the portable recording
   encoder 12 also at a high compression speed. The com-             25   and playback apparatus 70 can also be made by operating an
   pressed musical data output by the compression encoder 12              operation switch provided on the input operation unit 1.
   is then supplied to the HDD 10 to be stored onto the hard              CPU 8 makes the judgment by detecting the input operation
   disc of the HDD 10. The step S25 corresponds to the step               mentioned above whether or not the request for movement
   S15 of the ■owchart shown in FIG. 7.                                   is made.
      By the way, in this embodiment, a coordinated operation        30      If the outcome of the judgment formed at the step S41
   between the music server 50 and the portable recording and             indicates that a request for an operation to move compressed
   playback apparatus 70 is possible. When musical data is                musical data stored or recorded in the HDD 10 to the
   moved from the music server 50 to the portable recording               portable recording and playback apparatus 70 was made, the
   and playback apparatus 70, for example, a coordinated                  ■ow of the processing goes on to a step S42 at which
   operation is carried out between two devices. FIG. 9 shows        35   typically the CPU 8 employed in the music server 50
   a ■owchart representing this move operation.                           examines the ■le size of the compressed musical data to be
      As shown in the ■gure, the ■owchart begins with a step              moved, that is, the amount of data. At the next step S43, the
   S40 to form a judgment with the CPU 8 as to whether or not             CPU 105 employed in the portable recording and playback
   the music server 50 and the portable recording and playback            apparatus 70 which can communicate with the CPU 8
   apparatus 70 are connected to each other by the interfaces 34     40   examines the size of a free area in the HDD 106 and,
   and 35. The connection between the music server 50 and the             typically, the CPU 8 employed in the music server 50
   portable recording and playback apparatus 70 can be                    compares the size of the free size with the ■le size of the
   detectedby, for example, CPU8 exchanging a predetermined               compressed musical data to be moved examined at the step
   signal between the interfaces 34 and 35. In addition to an             S42. The CPU 8 forms a judgment as to whether or not the
   exchange of a signal between the interfaces 34 and 35 by the      45   compressed musical data to be moved can be recorded into
   CPU 8, a switch mechanism is provided on the junction                  the free area in the HDD 106 at the step 43. The formation
   between the music server 50 and the portable recording and             of the judgment is based on the result of the comparison
   playback apparatus 70 to serve as a mechanical detection               carried out at the step S43. If the outcome of the judgment
   mechanism for CPU 8 detecting connection between the                   indicates that the compressed musical data to be moved can
   music server 50 and the portable recording and playback           50   be recorded into the free area in the HDD 106, the ■ow of
   apparatus 70.                                                          the processing goes on to a step S45 at which the operation
      If the connection between the music server 50 and the               to move the compressed musical from the music server 50
   portable recording and playback apparatus 70 is veri■ed at             to the portable recording and playback apparatus 70 is
   the step S40, the ■ow of the processing goes on to a step S41          started.
   to form a judgment with the CPU 8 as to whether or not there      55      If the outcome of the judgment formed with the CPU 8 at
   is a request for an operation to move musical data stored or           the step S43 indicates that the size of the free area in the
   recorded in the HDD 10 to the portable recording and                   HDD 106 employed by the portable recording and playback
   playback apparatus 70. Typically, a list of pieces of infor-           apparatus 70 is not su■icient, on the other hand, the ■ow of
   mation such as mainly titles of pieces of musical data stored          the processing goes on to a step S44. At the step S44, the
   in the HDD 10 is displayed on the display unit 53. The user       60   CPU 105 employed in the apparatus 70 deletes some com-
   is allowed to make a request for an operation to move                  pressed musical data already recorded in the HDD 106
   musical data stored or recorded in the HDD 10 to the                   automatically or in accordance with a procedure or a tech-
   portable recording and playback apparatus 70 by specifying             nique described later so that the compressed musical data to
   the title of a speci■c piece of musical data among those on            be moved can be recorded into the HDD 106. The ■ow of the
   the list appearing on the display unit 53. A title can be         65   processing then goes on to the step S45.
   speci■ed by the user by, for example, operating a pointing                At the step S44, compressed musical data is deleted from
   device on the input operation unit 1. The request for an               the HDD 106 automatically under control executed by the
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 27 of 33 Page ID #:156


                                                      US 9,712,614 B2
                               21                                                                     22
   CPU 105 on the basis of a predetermined parameter of                 them can be played back. As a result, an operation to
   compressed musical data already recorded in the HDD 106.             illegally copy musical data is prohibited.
   For example, in the portable recording and playback appa-                The ■ow of the processing then goes on to a step S47 to
   ratus 70, the number of playback-operation executions is             form a judgment as to whether or not a request to move a
   counted for each piece of compressed musical data recorded           next piece of musical data to the portable recording and
   in the HDD 106. Pieces of compressed musical data may                playback apparatus 70 is made. If a request to move a next
   then be deleted from the HDD 106 starting with one having            piece of musical data to the portable recording and playback
   a smallest number of playback-operation executions. Pieces           apparatus 70 is made, the ■ow of the processing goes back
   of compressed musical data may also be deleted from the              to the step S42. If no request to move a next piece of musical
   HDD 106 starting with that having a least recent recording           data to the portable recording and playback apparatus 70 is
   date where a recording date is a date on which a piece of            made, on the other hand, the processing to move a series of
   compressed musical data is recorded into the HDD 106.                pieces of musical data is completed.
       When pieces of compressedmusical data are deleted from               As described above, at the steps S42 to S46 of the
   the HDD 106 automatically at the step S44, it is quite within        ■owchart shown in FIG. 9, only one of a plurality of pieces
   the bounds of possibility that a piece of compressed musical         of compressed musical data stored in the HDD 10 is moved
   data of importance to the user is erased from the HDD 106.           from the music server 50 to the portable recording and
   In order to prevent a piece of compressed musical data of            playback apparatus 70. It should be noted, however, that the
   importance to the user from being erased, a warning mes-             way to move compressedmusical data is not limited to what
   sage is displayed on the display unit 53 employed in the             is described above. For example, a plurality of pieces of
   music server 50 or the LCD panel 120 of the portable            20   compressed musical data stored in the HDD 10 can also be
   recording and playback apparatus 70. The warning message             moved from the music server 50 to the portable recording
   may notify the user that an operation to delete a piece of           and playback apparatus 70 simultaneously at the same time
   compressed musical data automatically from the HDD 106               in a batch operation.
   will be carried out or may be a list of pieces of compressed             In the embodiment described above, the compressed
   musical data to be deleted. In this case, a piece of com-       25   musical data physically left in the HDD 10 of the music
   pressed musical data will be deleted only if the deletion is         server 50 serving as the move source but virtually moved to
   approved by the user. As another alternative, the user itself        the portable recording and playback apparatus 70 is merely
   selects a piece of compressed musical data from those on a           put in a playback inhibit status at the step S46. It should be
   list displayed on the display unit 53 employed in the music          noted, however, that, the way to handle compressed musical
   server 50 or the LCD panel 120 of the portable recording and    30   data moved to the portable recording and playback apparatus
   playback apparatus 70.                                               70 is not limited to what is described above. For example,
       When the ■ow of the processing departs from the step S43         the compressed musical data moved to the portable record-
   or S44, a piece of compressed musical data to be moved               ing and playback apparatus 70 can be deleted from the HDD
   from the HDD 10 employed in the music server 50 to the               10. That is to say, the compressed musical data itself can be
   HDD 106 can be recorded into the HDD 106. At the next           35   physically erased from the HDD 10.
   step S45, the transmission or the transfer of the compressed             In the embodiment described above, compressed musical
   musical data from the music server 50 to the portable                data is moved from the music server 50 to the portable
   recording and playback apparatus 70 is started. That is to           recording and playback apparatus 70. It is worth noting,
   say, the compressed musical data read out from the HDD 10            however, that compressedmusical data can also be moved in
   is supplied to the portable recording and playback apparatus    40   the opposite direction by carrying out processing similar to
   70 by way of the bus 40 and the interface 34. In the portable        the processing represented by the ■owchart shown in FIG.
   recording and playback apparatus 70, the compressed musi-            9. That is to say, compressed musical data recorded in the
   cal data received from the music server 50 through the               HDD 106 of the portable recording and playback apparatus
   interface 34 is recorded into the HDD 106 by way of the              70 can be moved to the HDD 10 employed in the music
   interface 35.                                                   45   server 50.
       The compressed musical data transferred to the portable              When a piece of compressedmusical data moved from the
   recording and playback apparatus 70 remains also in the              music server 50 to the portable recording and playback
   HDD 10 employed in the music server 50 as it was before              apparatus 70 is moved back from the portable recording and
   the transfer. In this embodiment, however, an operation to           playback apparatus 70 to the music server 50, the playback
   play back compressed musical data remaining in the HDD          50   inhibit ■ag of the piece of compressed musical data in the
   10 but already transferred or moved to the portable record-          HDD 10 employed in the music server 50 is reset. By
   ing and playback apparatus 70 is prohibited at the step S46.         resetting the playback inhibit ■ag, the piece of compressed
   Typically, a playback inhibit ■ag is set upon completion of          musical data, which was the source of the original move, can
   the transfer of the compressed musical data to the portable          again be played back in the music server 50. The compressed
   recording and playback apparatus 70 to indicate that an         55   musical data, which was present in the HDD 106 employed
   operation to play back the compressedmusical data from the           in the apparatus 70 but moved back to the music server 50,
   HDD 10 is prohibited. That is to say, the playback inhibit           is deleted from the HDD 106. As an alternative, instead of
   ■ag prevents the CPU 8 employed in the music server 50               deleting the compressed musical data itself, the portable
   from playing back the compressedmusical data remaining in            recording and playback apparatus 70 may also delete man-
   the HDD 10 but already transferred or moved to the portable     60   agement information of the compressed musical data from a
   recording and playback apparatus 70. The playback inhibit            management table.
   ■agalso indicates that the compressedmusical data recorded               With this embodiment, the user is capable of creating a list
   in the HDD 10 has virtually migrated from the music server           of programs. A list of programs is a list of pieces of music
   50 to the portable recording and playback apparatus 70.              properly selected from those recorded in the HDD 10
   Thus, even if a plurality of same pieces of compressed          65   employed in the music server 50. The music server 50
   musical data exist in both the music server 50 and the               displays an edit screenon the display unit 53. The edit screen
   portable recording and playback apparatus 70, only one of            is used for creating and editing a list of programs. That is to
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 28 of 33 Page ID #:157


                                                          US 9,712,614 B2
                                 23                                                                       24
   say, the user is capable of editing an existing list of programs          switches such as dial-type and push-type operation keys
   and creating a new list of programs by using the edit screen.             provided in the input operation unit 1 to specify a location
   The user is capable of controlling pieces of musical data                 on the edit screen 310 and to enter a command. Signals
   recorded in the HDD 10 of the music server 50 by using a                  representing a variety of operations carried out on the input
   list of programs. A list of programs created in this way is               operation unit 1 are supplied to the CPU 8 by way of the bus
   stored in predetermined memory means such as the HDD 10.                  40.
   The music server 50 may have a plurality of program lists.                   As described above, the input operation unit 1 is directly
       The user is capable of selecting a plurality of favorite              provided on the server main body 51 shown in FIG. 2. It
   pieces of musical data recorded in the HDD 10 of the music                should be noted, however, that the information communi-
   server 50 as a collection on a list of programs and playing               cation system is not limited to such a con■guration. For
   back the favorite pieces of musical data for enjoyment like               example, an external operation unit 1' can be provided by
   a CD album. In addition, a plurality of pieces of musical data            connecting it to the server main body 51 by a wire as is the
   put on a list of programs can be moved from the music server              case with an embodiment shown in FIG. 11. To put it in
   50 to the portable recording and playback apparatus 70 in a               detail, the input operation unit 1' is connected to the bus 40
   batch operation.                                                          of the server main body 51 either directly or indirectly
       The present invention also provides dedicated edit means              through a predetermined interface. The input operation unit
   for editing a list of programs used when moving a plurality               1' includes a variety of operators for editing a transfer list
   of pieces of musical data in a batch operation. The following             displayed on the edit screen 310 and a transfer button for
   description explains a list of programs for use in a batch                making a request for a transfer of pieces of musical data put
   operation to move musical data and processing to create and          20   on a transfer list from the music server 50 to the portable
   edit such a list of programs.                                             recording and playback apparatus 70.
       It should be noted that, in the following description, a list             In addition, in the case of the embodiment shown in FIG.
   of pieces of musical data stored in the HDD 10 of the music               11, the sever main body 51 has a mounting unit 311 for
   server 50 is referred to as a stock list, and a list of pieces of         mounting the portable recording and playback apparatus 70.
   musical data to be transferred from the music server 50 to           25   On the mounting unit 311, an interface 34 is provided. By
   the portable recording and playback apparatus 70 is known                 mounting the portable recording and playback apparatus 70
   as a transfer list. The stock list and the transfer list are each         on the mounting unit 311, the interface 35 employed in the
   a kind of program list described above.                                   portable recording and playback apparatus 70 is electrically
       FIG. 10 is a diagram showing a typical edit screen for                connected to the interface 34 so that communication can be
   editing a transfer list. On the edit screen, a transfer list and     30   established between the portable recording and playback
   a stock list are displayed as examples. To be more speci■c,               apparatus 70 and the music server 50. Thereby, musical data
   a transfer-list edit screen 310 appears on the display unit 53            can be transferred from the music server 50 to the portable
   as shown in FIG. 10. The edit screen 310 includes list areas              recording and playback apparatus 70.
   300 and 301, which are each displayed as a window. In the                     FIGS. 12A and 12B are diagrams conceptually showing a
   list area 300, a stock list is displayed. The stock list is a list   35   typical management method for controlling a list of pro-
   of pieces of musical data stored in the music server 50. In the           grams. Program lists are stored in a program ■le.A program
   list area 301, on the other hand, a transfer list to be edited is         ■le is typically stored in a predetermined area of the HDD
   displayed. The transfer list is a list of pieces of musical data          10 employed in the music server 50. The area is used for
   to be moved from the music server 50 to the portable                      storing all program lists of the music server 50. A program
   recording and playback apparatus 70. What are actually put           40   ■le conceptually has a structure shown in FIG. 12A. As
   on the transfer and stock lists are titles of musical data.               shown in the ■gure, program lists in a program ■le are
       Tri-angular buttons 302 and 303 oriented in directions                distinguished from each other by assigning an ID to each of
   opposite to each other are buttons for editing the transfer list          the program lists.
   displayed in the list area 301. To be more speci■c,the button                 On the other hand, the portable recording and playback
   302 is used for adding a piece of musical data selected              45   apparatus 70 also has a unique ID for distinguishing the
   among those on the stock list displayed in the list area 300              portable recording and playback apparatus 70 individually
   to the transfer list appearing in the list area 301. On the other         from others. In the embodiment shown in FIG. 5, for
   hand, the button 303 is used for deleting a piece of musical              example, this ID is stored in the ROM 104 in advance. Each
   data selected among those on the transfer list displayed in               program-list ID in the program ■le stored in the music server
   the list area 301 from the transfer list.                            50   50 is typically associatedwith the ID of a portable recording
       As described above, the music server 50 may have a                    and playback apparatus 70 so that it is possible to create a
   plurality of program lists corresponding to the each part of              list of programs applicable only to a speci■c portable
   the apparatus 70. Thus, a plurality of transfer lists may exist.          recording and playback apparatus 70. In this case, the ID of
   The edit screen 310 shown in FIG. 10 displays 3 transfer lists            a program list is the same as the ID assigned to the portable
   as an example. In this case, tabs 304A, 304B and 304C are            55   recording and playback apparatus 70 associated with the
   displayed on the top of the list area 301 for the 3 transfer lists        program list.
   respectively. In the list area 301, a transfer list of a selected             In the embodiment shown in FIG. 12, a program-list ID of
   tab 304A, 304B or 304C is displayed. It is nice to display an             300 is assigned to a list of programs associatedwith a certain
   ID of the apparatus 70 to be described later at a predeter-               portable recording and playback apparatus 70. With such ID
   mined position in the list area 301. It should be noted that         60   assignment, pieces of musical data on the list of programs
   such an ID is not shown in the ■gure.                                     having the list ID of 300 can be moved only to the portable
       A variety of operations can be carried out on the input               recording and playback apparatus 70 with the same appa-
   operation unit 1 shown in FIG. 2 for the edit screen 310. The             ratus ID as the list ID.
   display unit 53 will display information corresponding to an                  By the same token, by using another program-list ID such
   operation carried out on the input operation unit 1 on the edit      65   as an ID of 301, it is possible to de■ne a list of programs
   screen 310. While looking at the edit screen 310 on the                   associatedwith a portable recording and playback apparatus
   display unit 53, the user typically operates a variety of                 70 having the same apparatus ID as the program-list ID. In
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 29 of 33 Page ID #:158


                                                         US 9,712,614 B2
                                 25                                                                        26
   this way, the music server 50 can be provided with a                     processing goes on to a step 854. If the program list includes
   plurality of program lists, which are each associated with a             such a list of programs, on the other hand, the ■ow of the
   portable recording and playback apparatus 70 and can be                  processing goes on directly to the step 854. In this embodi-
   distinguished from each other by assigning an ID to each of              ment, when program ■le does not include such a list of
   the program lists.                                                       programs, a new list of programs is created in the program
       In addition, an ID assigned to a list of programs can be             ■le stored in the HDD 10. However, it is also possible to
   used for identifying the type of the program list.                       adopt following construction such that if program list cor-
       In processing to edit a list of programs by using the screen         responding to the input ID of the apparatus 70 which can be
   edit 310, the list of programs to be edited is indicated by              transferred is created in advance in the HDD 10 of the music
   specifying an ID assigned to the list and the speci■edlist is            server 50, when the program list is not included in the
   read out from the program ■le. The list of programs read out             program ■le as described above, transfer of the data may be
   from the program ■le is stored in a predetermined area of                prohibited as the CPU 8 makes a judgment that the transfer
   typically the RAM 5 along with the program-list ID as                    of the data to the apparatus 70 corresponding to the input ID
   shown in FIG. 12B. The CPU 8 controls an operation to                    is not permitted.
   display pieces of musical data on the list of programs stored               At the step 854, the list of programs with an ID of 300 is
   in the RAM 5 in the list area 301 of the edit screen 310 as              opened. To put it in more detail, the list of programs with an
   a transfer list. The user then edits the transfer list displayed         ID of 300 is read out with CPU 8 from the program ■le
   on the screen edit 310. To be more speci■c,for example, the              stored in the HDD 10 as shown in FIG. 12. The list of
   user adds a piece of musical data to the transfer list or deletes        programs read out from the program ■le is stored into the
   one from the list. The list of programs stored in the RAM 5         20   RAM 5 to be read out later by the CPU 8. After reading out
   is updated in accordance with results of the editing opera-              the list of programs, the CPU 8 controls an operation to
   tion.                                                                    display the edit screen 310 shown in FIG. 10 on the display
       Then, musical data is transferred from the music server 50           unit 53, allowing the user to edit the transfer list.
   to the portable recording and playback apparatus 70 in                       Thus, in the list area 301 of the edit screen 310, the list of
   accordance with the edited list of programs. Thus, the work         25   programs opened at the step 854 is displayed in the list area
   to edit the list of programs to be referred to in transferring           301. If the list of programs was newly created, that is, if the
   musical data can be done without regard to whether or not                list of programs contains no data, the transfer list displayed
   the portable recording and playback apparatus 70 has been                in the list area 301 is empty. In the list area 300, on the other
   mounted on or connected to the music server 50.                          hand, a table of pieces of musical data stored in the HDD 10
       FIG. 13 shows a ■owchart representing typical processing        30   is displayed. As described earlier, this table is referred to as
   to edit a transfer list and to transfer musical data cataloged           a stock list. It should be noted that, instead of displaying
   on the edited transfer list. As shown in the ■gure, the                  such a stock list, it is also possible to display a list of only
   ■owchart begins with a step 850 at which the work to edit                pieces of musical data, which are obtained as a result of an
   the transfer list is started. Typically, the input operation unit        operation to search all pieces of musical data stored in the
   1' has a list edit button to be operated to request the music       35   HDD 10 for ones satisfying a predetermined condition.
   server 50 to carry out work to edit a transfer list. When this              As described above, the user appropriately operates the
   list edit button is pressedby the user, the HDD 10 is searched           buttons 302 and 303 to transfer musical data from the list
   for a list management module.                                            area 300 to the list area 301 and vice versa. In this way,
       Provided in a predetermined area at the beginning of the             pieces of musical data can be added to or deleted from the
   program ■le, the list management module is used for record-         40   transfer list displayed in the list area 301. Or the user may
   ing information on program lists. The CPU 8 reads out the                select the musical data by using the mouse pointer and the
   information from the list management module to acquire a                 like and may make a request for the addition or deletion of
   predetermined address of transfer list data in the HDD 10.               the pieces of musical data by so-called drag and drop
   The transfer list stored at the acquired address is then                 operation using the mouse pointer between the list area 300
   obtained by the CPU 8. Subsequently, display data based on          45   and the list area 301.
   the transfer list obtained by the CPU 8 is generated. The                    When the user ■nishes the work to edit the transfer list,
   CPU 8 then supplies the display data to the LCD panel 26                 the ■ow of the processing goes on to a step 856 to make a
   employed in the display unit 53 by way of the LCD driver                 request for a transfer of musical data cataloged on the
   25 to be displayed on the LCD panel 26.                                  transfer list from the music server 50 to the portable record-
       In this way, the edit screen shown in FIG. 10 described         50   ing and playback apparatus 70. The input operation unit 1'
   above is displayed on the display unit 53 with the transfer              includes typically a transfer button for requesting the music
   list put in a state of being editable. The ID of a portable              server 50 to transfer pieces of musical data put on a transfer
   recording and playback apparatus 70 serving as a recipient               list. The user presses the transfer button to make a request
   of musical data to be transferred is entered. Such an ID is              for the transfer of the pieces of musical data put on the
   entered by specifying a desired one of the tabs 304A to 304C        55   transfer list.
   of the edit screen 310 shown in FIG. 10. In an example                       The ■ow of the processing then goes on to a step 857 to
   described below, a list of programs with an ID of 300 is                 form a judgment as to whether or not the portable recording
   selected.                                                                and playback apparatus 70 has been really mounted on the
       At the next step 851, the program ■le stored in the HDD              music server 50. If the portable recording and playback
   10 is searched for a list of programs with an ID of 300 by          60   apparatus 70 has not been mounted on the music server 50,
   the CPU 8. The ■ow of the processing then goes on to a step              the ■ow of the processing goes on to a step 858 at which a
   852 to form a judgment as to whether or not the program ■le              warning is output to indicate that the portable recording and
   includes such a list of programs. If the program ■le does not            playback apparatus 70 has not been mounted on the music
   include such a list of programs, the ■ow of the processing               server 50. The ■ow of the processing then goes back to the
   goes on to a step 853 at which a new list of programs with          65   step 857 to repeat the pieces of processing at the steps $57
   an ID of 300 is created in the program ■le stored in the HDD             and $58 till the portable recording and playback apparatus
   10. After the new list of programs is created, the ■ow of the            70 is mounted. As the outcome of the judgment formed at the
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 30 of 33 Page ID #:159


                                                         US 9,712,614 B2
                                 27                                                                       28
   step 857 con■rms that the portable recording and playback                transfer list is transferred to the portable recording and
   apparatus 70 has been mounted on the music server 50, the                playback apparatus 70. Thus, a transfer list can be edited
   ■ow of the processing goes on to a step 859.                             even if the portable recording and playback apparatus 70 is
       It should be noted that there are a variety of conceivable           not mounted on the music server 50.
   methods to form a judgment as to whether or not the portable                Let us consider a case in which musical data moved
   recording and playback apparatus 70 has been really                      previously from the music server 50 is still stored in the
   mounted on the music server 50. A typical method is                      HDD 106 of the portable recording and playback apparatus
   explained below. For example, the portable recording and                 70. As described above, in this embodiment, musical data
   playback apparatus 70 is provided with a micro switch                    moved from the music server 50 to the portable recording
   serving as hardware detection means for detecting the fact               and playback apparatus 70 is put in status of being irrepro-
   that the portable recording and playback apparatus 70 is                 ducible in the music server 50 till the musical data is
   mounted on the music server 50. When the portable record-                returned from the portable recording and playback apparatus
   ing and playback apparatus 70 is mounted on the music                    70 back to the music server 50.
   server 50, the detection means detects the fact that the                    Assume that musical data stored in the HDD 106 of the
   portable recording and playback apparatus 70 is mounted on               portable recording and playback apparatus 70 is overwritten
   the music server 50, causing a predetermined pin of the                  by musical data newly received from the music server 50, or
   interface 35 employed in the portable recording and play-                musical data previously stored in the HDD 106 of the
   back apparatus 70 such as the 3rd pin, for example, to be set            portable recording and playback apparatus 70 is inadver-
   in an ‘H’ (high) state.                                                  tently erased in an operation to store musical data newly
       A pin of the interface 34 employed in the music server 50       20   received from the music server 50 into the portable record-
   serving as the counterpart of the predetermined pin of the               ing and playback apparatus 70. In this case, the overwritten
   interface 35 is connected to an interrupt pin of the CPU 8.              or erasedmusical data transferred originally from the music
   When the predetermined pin of the interface 35 is set in an              server 50 can no longer be played back in the music server
   ‘H’ state, the CPU 8 is interrupted. The interrupt sets a                50 and the portable recording and playback apparatus 70.
   predetermined bit of a register employed in the CPU 8 in an         25      In a transfer of musical data put on a transfer list from the
   ‘H’ state,too. At the step 857, the CPU 8 detectsthe bit value           music server 50 to the portable recording and playback
   of the register to form a judgment as to whether or not the              apparatus 70, the music server 50 acquires a list of musical
   portable recording and playback apparatus 70 has been                    data stored in the portable recording and playback apparatus
   really mounted on the music server 50. An ‘H’ state of the               70 and for example the CPU 8 compares this list with the
   register bit indicates that the portable recording and play-        30   transfer list. If the result of the comparison indicates that a
   back apparatus 70 has been really mounted on the music                   piece of musical data stored in the portable recording and
   server 50.                                                               playback apparatus 70 is different from pieces of musical
       Refer back to the ■owchart shown in FIG. 13. If the                  data on the transfer list, the piece of musical data stored in
   outcome of the judgment formed at the step 857 indicates                 the portable recording and playback apparatus 70 is exam-
   the portable recording and playback apparatus 70 has been           35   ined by the CPU 8 to ■nd out whether or not this piece of
   really mounted on the music server 50, the ■ow of the                    musical data stored in the portable recording and playback
   processing goes on to a step 859. At the step 859, the ID of             apparatus 70 has been returned to the music server 50 by
   the portable recording and playback apparatus 70 mounted                 checking the playback inhibit ■agof the data in the program
   on the music server 50 is checked to form a judgment as to               ■le. If the piece of musical data stored in the portable
   whether or not the ID matches the ID of 300 input at the step       40   recording and playback apparatus 70 has not been returned
   850 or the ID corresponds to the list area 301. The ID                   to the music server 50, the CPU 8 issues a command to the
   checked at this step is typically read out by the CPU 8                  portable recording and playback apparatus 70 to return the
   employed in the music server 50 from the ROM 104 of the                  piece of data from the HDD 106 employed in the portable
   portable recording and playback apparatus 70 through the                 recording and playback apparatus 70 to the HDD 10 of the
   interfaces 34 and 35.                                               45   music server 50. CPU 5 is controlled to transfer the data
       If the ID of the portable recording and playback apparatus           from the HDD 106 to the HDD 10 in accordance with the
   70 does not match the ID input at the step 850, the ■ow of               request from the CPU 8. For example, under the control of
   the processing goes on to a step 858 to output a warning                 the CPU 5, the management data of the data in question of
   indicating that the ID of the portable recording and playback            the HDD 106 is deleted and at the same time, the data itself
   apparatus 70 does not match the ID input at the step 850. If        50   is stored by releasing, with CPU 8, the playback inhibit ■ag
   the ID of the portable recording and playback apparatus 70               of the data.
   matches the ID input at the step 850, on the other hand, the                It should be noted that, if there is a piece of musical data
   ■ow of the processing goes on to a step S60.                             common to both the list in the portable recording and
       At the step S60, musical data put on the transfer list edited        playback apparatus 70 and the transfer list in the music
   at the step 855 is moved from the music server 50 to the            55   server 50, the transfer of the common piece of musical data
   portable recording and playback apparatus 70. At that time,              can be omitted so that the time it takes to carry out the
   the transfer list showing the moved musical data can also be             processing becomes shorter.
   transferred from the music server 50 to the portable record-                The CPU 8 of the music server 50 is capable of obtaining
   ing and playback apparatus 70 along with the musical data.               the list in the portable recording and playback apparatus 70
       As described above, a transfer list unique to each portable     60   by issuing an instruction to the CPU 105 employed in the
   recording and playback apparatus 70 can be created. A                    portable recording and playback apparatus 70 by way of the
   transfer of musical data to the portable recording and                   interfaces 34 and 35 to request the portable recording and
   playback apparatus 70 is based on the transfer list unique to            playback apparatus 70 to transmit the list. In accordance
   the portable recording and playback apparatus 70. A transfer             with this instruction, the CPU 105 creates a list of musical
   list is kept in the music server 50. It is not until detection of   65   data stored in the HDD 106 and supplies the created list to
   the mounting of the portable recording and playback appa-                the CPU 8 of the music server 50 by way of the interfaces
   ratus 70 on the music server 50 that musical data put on the             34 and 35. Instead of comparison of the transfer list with the
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 31 of 33 Page ID #:160


                                                           US 9,712,614 B2
                                  29                                                                        30
   list in the portable recording and playback apparatus 70, a                     control playback of musical content data based on a
   created transfer list is saved by the music server 50 and,                        program list so that the musical content data refer-
   when a new transfer list is created, the newly created transfer                   enced in the program list is played back as a collec-
   list is compared with the saved transfer list.                                    tion, the program list being associated with a prede-
       As described above, the portable recording and playback                       termined     identi■er    uniquely    identifying   a
   apparatus 70 serves as a destination of a transfer of musical                     predetermined external reproduction apparatus
   data from the music server 50. It should be noted that the                        among a plurality of external reproduction appara-
   transfer destination is not limited to the portable recording                      tuses,
   and playback apparatus 70. For example, an optical disc or                       control presentation of the program list to a user via a
   a magneto-optical disc having a diameter of about 64 mm                             user interface,
   can also be used as a transfer destination. Typically, the                       accept edits to the program list via the user interface,
   music server 50 is provided with a drive unit capable of                         determine whether an identi■er received by the cir-
   recording and/or playing back data into and/or from an                              cuitry via the data interface is the predetermined
   optical disc or a magneto-optical disc with a diameter of                           identi■er,
   about 64 mm, which serves as a transfer destination. Pieces                      control transfer of the musical content data to the
   of musical data to be transferred to the optical disc or the                        predetermined external reproduction apparatus via
   magneto-optical disc with a diameter of about 64 mm can be                          the data interface based on the program list when the
   selected in advance even if the optical disc or the magneto-                        received identi■er is the predetermined identi■er
   optical disc with a diameter of about 64 mm has not been                            without receiving information on selection of the
   mounted on the drive unit yet. If an optical disc or a                20            musical content data from the predetermined exter-
   magneto-optical disc with a diameter of about 64 mm is used                         nal reproduction apparatus,
   as a transfer destination, the ID checking described above                       compare the program list with a second list of musical
   can be omitted.                                                                     content data stored in the predetermined external
       In the above description, the ATRAC method is adopted                           reproduction apparatus,
   as a compression-encoding technique for carrying out a                25         identify a piece of musical content data common to the
   compression-encoding process on musical data recorded                               program list and the second list based on the result of
   onto the HDD 10, the HDD 106 or the HDD 10611.It should                             the comparison, and
   be noted, however, that the compression-encoding technique                       control transfer to the predetermined external repro-
   is not limited to the ATRAC method. For example, a                                  duction apparatus of the musical content data that is
   compression-encoding technique known as MPEG Audio                    30            in the program list and is not in the second list of
   Layer III (Moving Picture Experts Group Audio Layer III)                            musical content data based on the result of the
   or simply as MP3 can also be applied to the present                                 comparison such that transfer of the identi■ed piece
   invention.                                                                          of musical content data common to the program list
       As described above, in accordancewith the present inven-                        and the second list is omitted.
   tion, there is exhibited an effect of an ability to transfer          35      2. The communication apparatus of claim 1, wherein the
   musical data cataloged on a transfer list from a music server              circuitry is further con■gured to control download of the
   to a portable recording and playback apparatus in a batch                  musical content data via Internet to the communication
   operation.                                                                 apparatus.
       Moreover, the transfer list is kept in the music server and,               3. The communication apparatus of claim 2, wherein the
   it is not until detection of mounting of the portable recording       40   circuitry is further con■gured to control access to data via
   and playback apparatus on the music server that the musical                the Internet using a unique key assigned to the user.
   data cataloged on a transfer list is transferred from the music                4. The communication apparatus of claim 1, wherein the
   server to the portable recording and playback apparatus. For               circuitry is further con■gured to edit the program list with-
   this reason, there is also exhibited an effect of an ability to            out regard to whether the communication apparatus is con-
   edit the transfer list even if the portable recording and             45   nected to the predetermined external reproduction apparatus.
   playback apparatus is not mounted on the musical server.                       5. The communication apparatus of claim 1, wherein the
       In addition, since the transfer list is edited by using an edit        circuitry is further con■gured to
   screen, there is also exhibited an effect of elimination of                   judge whether or not the predetermined external repro-
   confusion due to the fact that the present list editing purpose                   duction apparatus has been connected to the commu-
   is no longer known.                                                   50          nication apparatus; and
       Furthermore, since a program list used in moving musical                   start the transfer of the musical content data in case that
   data from the music server to the portable recording and                          it is judged that the predetermined external reproduc-
   playback apparatus must be a transfer list, there is also                         tion apparatus has been connected to the communica-
   exhibited an effect of, for example, prevention of a program                      tion apparatus.
   list created for organizing pieces of music data stored in the        55       6. The communication apparatus of claim 1, wherein the
   music server from being used inadvertently in transferring                 circuitry is further con■gured to:
   pieces of musical data in a batch operation due to careless-                  process a Table of Contents (TOC) from a Compact Disc
   ness.                                                                           (CD),
                                                                                 send information associated with the TOC to an external
     The invention claimed is:                                           60         server, and
     1. A communication apparatus comprising:                                    receive information associated with the CD from the
     a memory con■gured to store musical content data and a                         external server.
        plurality of program lists associated with the musical                   7. The communication apparatus of claim 1, wherein the
        content data; a                                                       circuitry is further con■gured to control a display to (a)
     data interface con■gured to interface with an external              65   display a list of musical content data stored in the commu-
        reproduction apparatus; and                                           nication apparatus in one area of the display and (b) display
     circuitry con■gured to                                                   the program list in another area of the display.
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 32 of 33 Page ID #:161


                                                      US 9,712,614 B2
                                31                                                                     32
      8. The communication apparatus of claim 1, Wherein the                16. The method of claim 12, Wherein the step of     control-
   program list is stored in a program ■le, and the program ■le          ling transfer comprises:
   includes the predetermined identi■er.                                    starting the transfer of the musical content        data in
      9. The communication apparatus of claim 1, Wherein the                   response to connection of the predetermined      external
   predetermined external reproduction apparatus includes a         5          reproduction apparatus to the communication      appara-
   recording medium to record the transferred musical content                 tus.
   data.                                                                    17. The method of claim 12, further comprising:
      10. The communication apparatus of claim 1, Wherein the               comparing the program list with a second list of musical
   communication apparatus is con■gured to be directly con-
                                                                               content data stored in the predetermined external repro-
   nected with the external reproduction apparatus locally via
                                                                               duction apparatus, Wherein
   the data interface Without any intervening network.
                                                                            the step of transferring includes controlling transfer to the
      11. The communication apparatus of claim 1, Wherein the
                                                                               predetermined external reproduction apparatus of the
   circuitry is further con■gured to prevent transfer of the
   musical content data to the predetermined external repro-                   musical content data that is in the program list and is
   duction apparatus via the data interface based on the pro-                  not in the second list of musical content data based on
                                                                               the result of the comparison.
   gram list When the received identi■er is not the predeter-
   mined identi■er.                                                         18. The method of claim 12, further comprising:
      12. A method of a communication apparatus for transfer-               processing a Table of Contents (TOC) from a Compact
   ring data, the method comprising:                                           Disc (CD);
      controlling playback of musical content data stored in a      20      sending information associatedwith the TOC to an exter-
         memory based on a program list so that the musical                    nal server; and
         content data referenced in the program list is played              receiving information associated with the CD from the
         back as a collection, the program list being associated               external server.
         with a predetermined identi■er uniquely identifying a              19. The method of claim 12, further comprising:
         predetermined external reproduction apparatus among        25      controlling a display to (a) display a list of musical
         a plurality of external reproduction apparatuses, the                 content data stored in the communication apparatus in
         memory being con■gured to store the musical content                   one area of the display and (b) display the program list
         data and a plurality of program lists associatedwith the              in another area of the display.
         musical content data;                                              20. A non-transitory computer-readable storage medium
      controlling presentation of the program list to a user via    30
                                                                         storing instructions which when executed by a computer
         a user interface, the user interface being con■gured to
                                                                         causes the computer to perform a method of a communica-
         accept edits to the program list;                               tion apparatus for transferring data, the method comprising:
      determining, by circuitry of the communication appara-
                                                                            controlling playback of musical content data stored in a
         tus, Whether an identi■er received via a data interface,
         which is con■gured to interface with an external repro-    35         memory based on a program list so that the musical
         duction apparatus, is the predetermined identi■er;                    content data referenced in the program list is played
      controlling, by the circuitry of the communication appa-                 back as a collection, the program list being associated
         ratus, transfer of the musical content data to the pre-               with a predetermined identi■er uniquely identifying a
         determined external reproduction apparatus via the data               predetermined external reproduction apparatus among
         interface based on the program list when the received      40         a plurality of external reproduction apparatuses, the
         identi■er is the predetermined identi■er Without receiv-              memory being con■gured to store the musical content
         ing information on selection of the musical content data              data and a plurality of program lists associatedwith the
         from the predetermined external reproduction appara-                  musical content data;
        tus;                                                                controlling presentation of the program list to a user via
     comparing the program list with a second list of musical       45         a user interface, the user interface being con■gured to
        content data stored in the predetermined external repro-               accept edits to the program list;
        duction apparatus;                                                  determining, by the computer, Whether an identi■er
     identifying a piece of musical content data common to the                 received via a data interface, which is con■gured to
        program list and the second list based on the result of                interface with an external reproduction apparatus, is the
        the comparison; and                                         50         predetermined identi■er;
     controlling transfer to the predetermined external repro-              controlling, by the computer, transfer of the musical
        duction apparatus of the musical content data that is in               content data to the predetermined external reproduction
        the program list and is not in the second list of musical              apparatus via the data interface based on the program
        content data based on the result of the comparison such                list when the received identi■er is the predetermined
        that transfer of the identi■ed piece of musical content     55         identi■er Without receiving information on selection of
        data common to the program list and the second list is                 the musical content data from the predetermined exter-
        omitted.                                                               nal reproduction apparatus;
     13. The method of claim 12, further comprising:                        comparing the program list with a second list of musical
     controlling download of the musical content data via the                  content data stored in the predetermined external repro-
        Internet to the communication apparatus.                    60         duction apparatus;
     14. The method of claim 13, further comprising:                        identifying a piece of musical content data common to the
     controlling access to data via the Internet using a unique                program list and the second list based on the result of
        key assigned to the user.                                              the comparison; and
     15. The method of claim 12, further comprising:                        controlling transfer to the predetermined external repro-
     editing the program list Without regard to Whether the         65         duction apparatus of the musical content data that is in
        communication apparatus is connected to the predeter-                  the program list and is not in the second list of musical
        mined external reproduction apparatus.                                 content data based on the result of the comparison such
Case 2:18-cv-10653-CBM-SK Document 1-4 Filed 12/26/18 Page 33 of 33 Page ID #:162


                                                     US 9,712,614 B2
                               33                                                             34
       that transfer of the identi■ed piece of musical content    comparing the program list with a second list of musical
        data common to the program list and the second list is      content data stored in the predetermined external repro-
        omitted.                                                    duction apparatus, Wherein
     21. The non-transitory computer-readable storage            the step of transferring includes controlling transfer to the
   medium of claim 20, Wherein the method further comprises:        predetermined external reproduction apparatus of the
     controlling download of the musical content data Via the
                                                                    musical content data that is in the program list and is
        Internet to the communication apparatus.
     22. The non-transitory computer-readable storage               not in the second list of musical content data based on
   medium of claim 21, Wherein the method further comprises:        the result of the comparison.
     controlling access to data Via the Internet using a unique   26. The non-transitory computer-readable storage
       key assigned to the user.                              0 medium of claim 20, Wherein the method further comprises:
     23. The non-transitory computer-readable storage            processing a Table of Contents (TOC) from a Compact
   medium of claim 20, Wherein the method further comprises:        Disc (CD);
     editing the program list Without regard to Whether the       sending information associatedwith the TOC to an exter-
        communication apparatus is connected to the predeter-       nal server; and
                                                             15
       mined external reproduction apparatus.                    receiVing information associated With the CD from the
     24. The non-transitory computer-readable storage               external server.
   medium of claim 20, Wherein the step of controlling transfer
                                                                  27. The non-transitory computer-readable storage
   comprises:
                                                                medium of claim 20, Wherein the method further comprises:
     starting the transfer of the musical content data in
                                                             20   controlling a display to (a) display a list of musical
       response to connection of the predetermined external
       reproduction apparatus to the communication appara-          content data stored in the communication apparatus in
       tus.                                                         one area of the display and (b) display the program list
                                                                    in another area of the display.
     25.    The  non-transitory  computer-readable   storage
   medium of claim 20, Wherein the method further comprises:                           *  *   *   *  *
